Exhibit 2.1


 






 
Dated  9   March 2020
G4S PLC
and
THE BRINK’S COMPANY
SHARE PURCHASE AGREEMENT
relating to the sale and purchase of the entire issued  
share capital of G4Si International Logistics Group Limited


 
 
 
 
Linklaters LLP
One Silk Street
London EC2Y 8HQ
 
Telephone (44-20) 7456 2000
 
Facsimile (44-20) 7456 2222
 
 
 
Ref L-281712
 







--------------------------------------------------------------------------------






Table of Contents
Contents    Page
1
Interpretation    1

2
Sale and Purchase    14

3
Consideration    15

4
Separation Matters    15

5
Closing    18

6
Post-Closing Adjustment    22

7
Warranties    23

8
Limitation of Liability    25

9
Claims    28

10
Undertakings and Covenants    31

11
Confidentiality    33

12
Insurance    35

13
Other Provisions    38

SIGNATORIES    1
Schedule 1 Not used    49
Schedule 2 The Company and the Subsidiaries    50
Schedule 3 The Properties    57
Schedule 4 Employees    60
Schedule 5 Intellectual Property Rights    64
Schedule 6 Closing Obligations    67
Schedule 7 Part 1 Closing Statement (Clause 6)    68
Schedule 7 Part 2 Form of Closing Statement (Clause 6)    73
Schedule 8 Not used    74
Schedule 9 Warranties given by the Seller under Clause 7.1    75
Schedule 10 Warranties given by the Purchaser under Clause 7.3    97







--------------------------------------------------------------------------------

i

--------------------------------------------------------------------------------





Schedule 11 Resignation of Directors    98
Schedule 12 Respondents to Seller’s Reasonable Enquiries    99









--------------------------------------------------------------------------------

ii

--------------------------------------------------------------------------------






Share Purchase Agreement
This Agreement is made on 9 March 2020
between:
(1)
G4S PLC, a company incorporated in England and Wales with registered number
04992207 and whose registered office is at 5th Floor, Southside, 105 Victoria
Street, London, United Kingdom SW1E 6QT (the “Seller”); and

(2)
THE BRINK’S COMPANY, a company incorporated in Virginia with registered number
0261006-1 and whose registered office is at 1801 Bayberry Ct., Richmond, VA
23226, USA (the “Purchaser”).

Whereas:
(A)
The Seller has agreed to sell and procure the sale of the Shares (as defined
below) and to assume the obligations imposed on the Seller under this Agreement.

(B)
The Purchaser has agreed to purchase and procure the purchase of the Shares and
to assume the obligations imposed on the Purchaser under this Agreement.

It is agreed as follows:
1
Interpretation

In this Agreement, unless the context otherwise requires, the provisions in this
Clause 1 apply:
1.1
Definitions

“Accepted Customer Claims” has the meaning given in Clause 5.6.4(ii);
“Accepted Shortfalls” has the meaning given in Clause 5.6.4;
“Accounts Date” means 31 December 2018;
“Agreed New Claims” has the meaning given in Clause 12.4.1;
“Agreed Terms” means, in relation to a document, such document in the terms
agreed between the Seller and the Purchaser at the date of this Agreement and
initialled for identification by the Seller’s Lawyers and the Purchaser’s
Lawyers with such alterations as may be agreed in writing between the Seller and
the Purchaser from time to time;
“Anti-Corruption Law” means:
(i)
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions;

(ii)
the Foreign Corrupt Practices Act of 1977 of the United States of America, as
amended by the Foreign Corrupt Practices Act Amendments of 1988 and 1998, and as
may be further amended and supplemented from time to time;

(iii)
the UK Bribery Act 2010; and

(iv)
any other Applicable Law (including any: (a) statute, ordinance, rule or
regulation; (b) order of any court, tribunal or any other judicial body; and (c)
rule, regulation, guideline or order of any public body, or any other
administrative requirement) which:








--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------





(a)
prohibits the conferring of any gift, payment or other benefit on any person or
any officer, employee, agent or adviser of such person; and/or

(b)
is broadly equivalent to paragraph (i) or (iii) above or was intended to enact
the provisions of the OECD Convention described in paragraph (i) above or which
has as its objective the prevention of corruption;

“Applicable Law” means any and all national, municipal, territory, state or
local statute, enactment, ordinance or other law (including secondary and
subordinate legislation, directives, by-laws, regulations, judgments, orders,
decisions and rules), interpretations of any laws by any regulatory authority,
any treaty or international convention or resolution, as applicable from time to
time in any relevant jurisdiction, in each case to the extent that the same is
legally binding upon the relevant party (including in relation to Tax);
“Associated Person” means, in relation to a company, a person (including any
employee, agent or subsidiary) who performs (or has performed) services for or
on behalf of that company;
“ATM” means an automated teller machine;
“ATM Services” means replenishment or depletion of Physical Cash to, or from,
ATMs, or the servicing, maintenance, repair or operation of ATMs;
“Bid Amount” has the meaning given in Clause 3.1.1;
“Business Day” means a day which is not a Saturday, a Sunday or a public holiday
in either England or Richmond, Virginia;
“Business IPR” means all Intellectual Property Rights which are used at the date
of this Agreement in relation to the International Logistics Business and which
are material to the International Logistics Business;
“Carve-out Accounts” means the accounts prepared by the Seller’s Group as set
out at document 31.5 of the “Confidential Sensitive Information” folder in the
Data Room;
“Carve-out Accounts Date” means 31 December 2018;
“Cash Balances” means:
(i)
cash in hand or credited to any account with a financial, lending or similar
institution, less outstanding cheques and any pending debits where payments have
been made but not yet processed with a financial, lending or similar
institution;

(ii)
securities which are readily convertible into cash;

(iii)
any cash owned by the Seller or any G4Si Group Company that is required for the
operations of the International Logistics Business in the ordinary course; and

(iv)
the total of the line items identified by an “X” in the “Cash Balances” column
of the Closing Statement,

but excluding any Physical Cash held by G4Si Group Companies on behalf of Cash
Solutions Customers which is subject to the provisions of Clause 5.6;
“Cash Business” means the business of Cash in Transit, Cash Processing and ATM
Services in the Cash Territories;
“Cash in Transit” means the collection, delivery or transportation of Physical
Cash;







--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





“Cash Pool Facility” means the overdraft facility made available by Bank Mendes
Gans for the purposes of the Seller’s Group’s cash pooling arrangements;
“Cash Processing” means sorting, counting, checking or processing of Physical
Cash;
“Cash Technology Brands” means any registered or unregistered trade marks, trade
names, brands or logos used by the Seller or the Seller’s Group in connection
with Cash Technology Solutions, including but not limited to “G4S”, “Cash360”,
“Deposita”, “G4S Pay”, “Retail Solutions”, “CAS”, “Safe Express”, “Terminal
Management System”, “COPS”, “CashOps”, “Client Zone”, “Smart Zone”, “Smart
View”, “Smart Pay”, “Smart View” and “Cash Manager”;
“Cash Technology Business” means the sale, supply, installation and maintenance
of Cash Technology Solutions;
“Cash Technology Solutions” means any products or services (whether marketed
under the Cash Technology Brands or otherwise) involving one or more of the
following:
(i)
the sale or distribution of Hardware;

(ii)
the sale or distribution of Software; and/or

(iii)
reporting, reconciliation, change orders, tracking or forecasting in connection
with Physical Cash,

in each case as existing at the date of this Agreement;
“Cash Territories” means each of Belgium, Cyprus, Czech Republic, Dominican
Republic, Estonia, Hong Kong Special Administrative Region, Indonesia, Republic
of Ireland, Kuwait, Latvia, Lithuania, Luxembourg, Macau Special Administrative
Region, Malaysia, Netherlands, Philippines and Romania (but excluding Northern
Ireland);
“Claim” means a claim against the Seller for breach of or under this Agreement
including any Seller’s Warranty Claim and an Indemnity Claim but excluding a
claim for breach of or under Clause 5.6.4 or Clause 6 or a Tax Claim;
“Claims Made Policies” means any insurance policies held by the Seller’s Group
and/or a G4Si Group Company (including without limitation any directors and
officers liability insurance policies) which are in force at the date of this
Agreement and which provide cover in relation to Pre-Closing Matters on a claims
made basis;
“Clean Team Agreement” means the clean team agreement dated 5 February 2020,
between the Seller and the Purchaser pursuant to which the Seller made available
to the Purchaser certain confidential information relating to the G4Si Group and
the Wider Group;
“Closing” means the completion of the sale of the Shares pursuant to Clauses
5.1, 5.2 and 5.3;
“Closing Date” means the date on which Closing takes place;
“Closing Statement” means the statement to be prepared, and agreed or
determined, in accordance with Clause 6 and Schedule 7;
“Company” means G4S International Logistics Group Limited, a company
incorporated in England and Wales with registered number 12437342 and whose
registered office is at 5th Floor, Southside, 105 Victoria Street, London,
United Kingdom SW1E 6QT;







--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





“Confidential Information” has the meaning given in Clause 11.2.4(i);
“Confidentiality Agreements” means the confidentiality agreement dated 21
September 2018 and the letter dated 26 April 2019 pursuant to which the Seller
made available to the Purchaser certain confidential information relating to the
G4Si Group and the Wider Group, and the Clean Team Agreement;
“Consideration” means the final consideration paid by the Purchaser for the
Shares after any adjustment in accordance with Clause 6 and Schedule 7;
“Consignment” means the consignments, each with a unique seal number, used in
the business of the G4Si Group Companies and which contain Valuables, whether
contained in a sealed bag or otherwise;
“Consignment Statement” has the meaning given in Clause 5.6.1;
“Customer” means a customer of a G4Si Group Company who owns Valuables which are
in the custody of such G4Si Group Company at the Relevant Time;
“Customer Confirmation” has the meaning given in Clause 5.6.3(i);
“Data Room” means the electronic data room containing documents and information
relating to the Wider Group made available by the Seller online at Merrill
DatasiteOne, copies of which are saved in electronic format on USB flash drives
and the contents of which are listed in Appendix 1 (which sets out the contents
as at 23:59 on 10 February 2020) and Appendix 2 (which sets out an agreed list
of documents made available after 23:59 on 10 February 2020) to the Disclosure
Letter;
“Disclosure Letter” means the disclosure letter dated on or around 26 February
2020 from the Seller to the Purchaser;
“Draft Closing Statement” has the meaning given to it in Clause 6.1;
“Effective Time” means immediately before midnight (local time) on the Closing
Date;
“Employee” has the meaning given in Schedule 4;
“Encumbrance” means any claim, charge (fixed or floating), mortgage, lien,
option, equitable right, power of sale, pledge, hypothecation, usufruct,
retention of title, right of pre-emption, right of first refusal, right to
acquire, tag-along right or put option right assignment by way of security or
trust arrangement for the purpose of providing security or other security
interest of any kind or an agreement, arrangement or obligation to create any of
the foregoing (but excluding: (i) any licences of Intellectual Property Rights;
and (ii) any such third party rights under or pursuant to the third party
shareholder documents provided to the Purchaser’s Lawyers by the Seller’s
Lawyers on a counsel-to-counsel basis prior to the date of this Agreement);
“Estimated Cash” means the Seller’s reasonable estimate of the aggregate of the
G4Si Group Companies’ Cash Balances;
“Estimated Intra-Group Financing Payables” means, in respect of each G4Si Group
Company, the Seller’s reasonable estimate of the Intra-Group Financing Payables;
“Estimated Intra-Group Financing Receivables” means, in respect of each G4Si
Group Company, the Seller’s reasonable estimate of the Intra-Group Financing
Receivables;







--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





“Estimated Third Party Indebtedness” means the Seller’s reasonable estimate of
the Third Party Indebtedness of the G4Si Group Companies;
“Estimated Working Capital” means the Seller’s reasonable estimate of the
Working Capital;
“Estimated Working Capital Adjustment” means the amount by which the Estimated
Working Capital is greater than the Normalised Working Capital Target (in which
case it will be added to the Bid Amount for the purposes of Clause 5.3) or by
which it is less than the Normalised Working Capital Target (in which case it
will be deducted from the Bid Amount for the purposes of Clause 5.3);
“Existing Financing Arrangements” means all of the banking facilities (including
overdraft facilities but excluding the Cash Pool Facility) between any
third-party provider of finance and any G4Si Group Company that are in place at
the date of this Agreement (but excluding any trade debts arising in the
ordinary course of business), as detailed in document 6.2 of the “Group-wide
documents” folder of the Data Room;
“EY Structure Paper” means Volumes I, II and III of the Project Atlas
pre-transaction structure paper prepared by Ernst & Young LLP dated 24 February
2020;
“Fairly Disclosed” means disclosed in reasonable detail and specificity as would
enable a reasonable purchaser to identify in all material respects the relevant
facts, nature and scope of the matter concerned;
“Final Payment Date” means 10 Business Days after the date on which the process
described in paragraph 3 of Part 1 of Schedule 7 for the agreement or
determination of the Closing Statement is complete;
“Finance Provider” has the meaning given in Clause 4.5.1;
“First SPA” means the share purchase agreement between the Seller and the
Purchaser dated on or around 26 February 2020 for the sale and purchase of the
entire issued share capital of G4S Cash Solutions Holdings No 2 Limited, G4S
Cash Solutions Holdings B.V., G4S Cash Solutions Belgium S.A./N.V. and G4S Group
Holding (Asia) B.V.;
“Fundamental Warranties” means the warranties set out in paragraphs 1.1, 14 and
15 of Schedule 9, and “Fundamental Warranty” means any one of them;
“G4S Pension Scheme” means the G4S Pension Scheme established in the UK and
currently governed by a definitive trust deed and rules dated 21 October 2010
(as amended);
“G4S Trade Marks” means all Trade Marks owned by any member of the Seller’s
Group which have been used by the G4Si Group in relation to the International
Logistics Business in the period of 12 months prior to Closing, including in the
names and logos set out in Part 2 of Schedule 5;
“G4Si Group” means the G4Si Group Companies, taken as a whole;
“G4Si Group Companies” means the Company and its Subsidiaries, and “G4Si Group
Company” means any one of them;
“G4Si Group Companies’ Cash Balances” means the aggregate amount of the Cash
Balances held by or on behalf of the G4Si Group Companies at the Effective Time;
“G4Si Group Company Guarantees” has the meaning given in Clause 13.1.4(ii);







--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





“Group Tax Arrangement” has the meaning given to it in the Tax Indemnity;
“Hardware” means hardware or equipment capable of accepting, storing, checking
and/or counting deposits of Physical Cash or dispensing Physical Cash, including
smart safes, recyclers and/or any associated hardware or equipment;
“IFRS” means International Financial Reporting Standards endorsed by the EU,
being the body of pronouncements issued by the International Accounting
Standards Board (IASB), including International Financial Reporting Standards
and interpretations approved by the IASB, International Accounting Standards and
Standing Interpretations Committee interpretations approved by the predecessor
International Accounting Standards Committee as endorsed under the EU accounting
regulations and included in the periodic report showing the status of
endorsement by the European Financial Reporting Advisory Group;
“Indebtedness” means, in relation to any person, the aggregate indebtedness of
such person together with interest accrued, including all obligations under
finance leases (as defined under IAS 17) but excluding trading debt or
liabilities arising in the ordinary course of trading;
“Indemnified Person” means the Purchaser and each member of the Purchaser’s
Group (including, from Closing, each G4Si Group Company);
“Indemnity Claim” means a claim under Clause 4.1;
“Intellectual Property Rights” means trade marks, service marks, rights in trade
names, business names, logos or get-up, patents, rights in inventions, design
rights, copyrights, database rights, rights in domain names and URLs, and all
other similar rights in any part of the world (including in Know-how), whether
registered or unregistered, including, where such rights are obtained or
enhanced by registration, any registration of such rights and applications and
rights to apply for such registrations and all other intellectual property
rights and equivalent or similar forms of protection existing anywhere in the
world;
“International Logistics Business” means the business of shipment of Valuables
across international borders;
“International Logistics Territories” means each of Australia, Dubai, Germany,
Hong Kong Special Administrative Region, People’s Republic of China, Republic of
Singapore, Republic of South Africa, Switzerland, Thailand, United Kingdom and
United States of America;
“Intra-Group Financing Payables” means the aggregate of all outstanding loans or
other financing liabilities or obligations (including, for the avoidance of
doubt, interest accrued (including any amount required to be withheld and
accounted for to the Tax Authority on account of Tax), but excluding amounts in
respect of Tax) owed by a G4Si Group Company to a member of the Seller’s Group
(other than a G4Si Group Company) as at the Effective Time including the total
of the line items identified by an “X” in the “Intra-Group Financing Payables”
column of the Closing Statement, but excluding any item which is included in
calculating the G4Si Group Companies’ Cash Balances or the Third Party
Indebtedness;
“Intra-Group Financing Receivables” means the aggregate of all outstanding loans
or other financing liabilities or obligations (including, for the avoidance of
doubt, interest accrued (including any amount required to be withheld and
accounted for to the Tax Authority on account of Tax), but excluding amounts in
respect of Tax) owed by a member of the Seller’s Group (other than a G4Si Group
Company) to a G4Si Group Company as at the Effective Time including the total of
the line items identified by an “X” in the “Intra-Group Financing







--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





Receivables” column of the Closing Statement, but excluding any item which is
included in calculating the G4Si Group Companies’ Cash Balances or the Third
Party Indebtedness;
“Intra-Group Trading Payables” means all outstanding or accrued liabilities or
obligations in the ordinary and usual course of business, and including interest
accrued on such amounts and any applicable VAT (other than to the extent that
such VAT must be accounted for under the reverse charge procedure such that the
relevant supplier is relieved of its liability to account for and pay such VAT)
owed by a G4Si Group Company to a member of the Seller’s Group (other than a
G4Si Group Company) as at the Effective Time in respect of intra-group trading
activity and the provision of services, facilities and benefits between them,
but excluding any item which is included in calculating the Intra-Group
Financing Payables;
“Intra-Group Trading Receivables” means all outstanding or accrued liabilities
or obligations in the ordinary and usual course of business, and including
interest accrued on such amounts and any applicable VAT (other than to the
extent that such VAT must be accounted for under the reverse charge procedure
such that the relevant supplier is relieved of its liability to account for and
pay such VAT) owed by a member of the Seller’s Group (other than a G4Si Group
Company) to a G4Si Group Company as at the Effective Time in respect of
intra-group trading activity and the provision of services, facilities and
benefits between them, but excluding any item which is included in calculating
the Intra-Group Financing Receivables;
“IP Licences” means all licence agreements (whether written, implied or in any
other form) relating to Intellectual Property Rights which are in existence
immediately prior to Closing between any G4Si Group Company on the one hand and
any member of the Seller’s Group on the other hand, but excluding any licences
granted under the Transaction Documents;
“Know-how” means industrial and commercial information and techniques, in each
case in any form not in the public domain, and including drawings, formulae,
test results, reports, project reports and testing procedures, instruction and
training manuals, tables of operating conditions, market forecasts, lists and
particulars of customers and suppliers;
“LCIA Rules” has the meaning given in Clause 13.15;
“Losses” means all losses, liabilities, costs (including legal costs and
experts’ and consultants’ fees), claims, charges, expenses, penalties, actions,
proceedings and demands;
“Luxembourg Company” means G4S Cash Solutions (Luxembourg) S.à r.l.;
“Luxembourg Put Option” means the put option agreement between the Seller and
the Purchaser dated on or around 26 February 2020 in respect of the entire
issued share capital of the Luxembourg Company;
“Management Accounts” means the unaudited aggregated management accounts of the
Group Companies for the financial year ended 31 December 2019 in the Agreed
Terms;
“Materials” means all assets and materials owned or used by, or on behalf of,
the G4Si Group as at the Closing Date;
“Normalised Working Capital Schedule” means the documents set out in sub-folder
30 (Normalised Working Capital schedule) of the “Confidential Sensitive
Information” folder in the Data Room;
“Normalised Working Capital Target” means a negative amount of £658,000;







--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





“Occurrence Basis Policy” means any insurance policies held by the Seller’s
Group and/or a G4Si Group Company (including without limitation any directors
and officers liability insurance policies) which are in force at the date of
this Agreement and which provide cover in relation to any Pre-Closing Matter on
an occurrence basis;
“Period End Financial Data” means the period end financial data from 31 January
2019 to 31 December 2019 used for the Seller’s calculation of the Normalised
Working Capital Target and included in the Normalised Working Capital Schedule;
“Permitted Claim” means:
(i)
in respect of an Occurrence Basis Policy, a bona fide claim relating to a
Pre-Closing Matter (including, but not limited to, a claim which has been
notified to the relevant insurer(s) before the Closing Date and is pending or
outstanding at the Closing Date under such Occurrence Basis Policy); and

(ii)
in respect of a Claims Made Policy, a claim which has been notified (or which
the Seller is entitled, pursuant to such Claims Made Policy, to notify) to the
relevant insurer(s) on or before the Closing Date and which is pending or
outstanding at the Closing Date;

“Physical Cash” means coins and banknotes;
“Plans” means the Relevant Benefit arrangements identified in the Data Room in
each folder titled “10 Pensions and other employee plans” as being relevant to
the warranty at paragraph 7.6 of Schedule 9 and “Plan” means any of the Plans;
“Plan Documents” means the documents relating to the Plans;
“Potential Shortfall” has the meaning given in Clause 5.6.3(iii);
“Pre-Closing Customer Claim” has the meaning given in Clause 5.6.3(iv);
“Processing Centre” means a location at which a G4Si Group Company processes or
stores Valuables for Customers, a G4Si Group Company or a member of the Seller’s
Group;
“Properties” means the properties set out in Schedule 3, and “Property” means
any one of them;
“Purchase Price” has the meaning given in Clause 3.1;
“Purchaser’s Group” means the Purchaser and its subsidiaries from time to time
(including, from Closing, the G4Si Group Companies);
“Purchaser’s Lawyers” means Allen & Overy LLP of One Bishops Square, London E1
6AD, United Kingdom;
“Relevant Benefit” means any pension, lump sum, gratuity, retirement indemnity,
deferred compensation payment, or other benefit of a similar nature, given or to
be given on retirement, or on death;
“Relevant Time” means the close of business on the Business Day prior to the
Closing Date;
“Relevant Seller” means G4S Cash Solutions Holdings Limited, a company
incorporated in England with registered number 11948621 and whose registered
office is at 5th Floor Southside, 105 Victoria Street, London, England, SW1E
6QT;







--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





“Relief” has the meaning given in the Tax Indemnity;
“Reorganisation” means the implementation of the Reorganisation Steps Plan as it
relates to the G4Si Group Companies;
“Reorganisation Steps Plan” means the legal steps plans prepared by the Seller’s
Group as set out at document 1.18 of the “Separation” folder in the Data Room
(and as may be amended in accordance with the terms of any Wider Transaction
Document);
“Reporting Accountants” means PricewaterhouseCoopers LLP or, if that firm is
unable or unwilling to act in any matter referred to them under this Agreement,
an independent firm of internationally recognised accountants to be agreed by
the Seller and the Purchaser within seven days of a notice by one to the other
requiring such agreement or failing such agreement to be nominated on the
application of either of them by or on behalf of the President for the time
being of the Institute of Chartered Accountants in England and Wales;
“Restricted Business” has the meaning given in Clause 10.1.1;
“Restricted Person” means a person or entity that is: (i) listed or referred to
on, or owned or controlled (directly or indirectly) by a person or entity listed
or referred to on, or acting on behalf of a person or entity listed or referred
to on, any Sanctions List; (ii) resident in, incorporated under the laws of, or
acting on behalf of a person or entity resident in or organised under the laws
of, any country or territory that is the target of and/or subject to any
comprehensive country- or territory-wide Sanctions (being, as at the date of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria); or (iii) otherwise a
target of Sanctions;
“Retained Group” means the Seller’s Group other than the Wider Group;
“Sanctions” means the economic, financial and trade embargoes and sanctions
laws, regulations, rules, export controls and/or restrictive measures
administered, enacted or enforced by any Sanctions Authority (in all cases, from
time to time in effect);
“Sanctions Authority” means: (i) the United Nations (including the United
Nations Security Council), the United States, the European Union, any Member
State of the European Union and the United Kingdom; and (ii) the respective
governmental, judicial, public or regulatory agencies, authorities or bodies of
any of the foregoing, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), the United States Department of State, the
European Commission and Her Majesty’s Treasury (“HMT”);
“Sanctions List” means the Specially Designated Nationals and Blocked Persons
list maintained by OFAC, the Consolidated List of Persons, Groups and Entities
Subject to EU Financial Sanctions maintained by the European Commission, the
Consolidated List of Financial Sanctions Targets maintained by HMT, or any
similar list maintained by, or public announcement of Sanctions designation made
by, a Sanctions Authority (in all cases, from time to time in effect);
“Second SPA” means the share purchase agreement between the Seller and the
Purchaser dated on or around 26 February 2020 for the sale and purchase of the
entire issued share capital of: (i) G4S Cash Solutions Philippines Inc.; (ii)
G4S Cash Management B.V.; (iii) G4S Cash Solutions B.V.; (iv) G4S Cash Solutions
Holding (Estonia) OÜ; (v) G4S International (NL) B.V.; and (vi) G4S Valuables
Transportation (Macau) Limited;
“Secondment Agreement” has the meaning given in Schedule 4;







--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





“Secure Solutions Business” means business relating to the provision or supply
of integrated security solutions, alarms, guarding services, security risk
management and/or consulting;
“Seller Affiliate Arrangement” means any contract, agreement or arrangement
between one or more members of the Retained Group on the one hand, and one or
more of the G4Si Group Companies on the other hand, excluding the Intragroup
Financing Payables, the Intragroup Financing Receivables, the Intragroup Trading
Payables, the Intragroup Trading Receivables, any agreements required to
implement the Reorganisation in accordance with the Reorganisation Steps Plan
and any Wider Transaction Document;
“Seller VAT Group” has the meaning given to it in the Tax Indemnity and “Seller
VAT Groups” shall be construed accordingly;
“Seller’s Accounts” means the audited consolidated accounts of the Seller’s
Group as at, and for the twelve month period ended on, the Accounts Date;
“Seller’s Facility Guarantees” means the guarantee and security arrangements
given in relation to any Existing Financing Arrangements;
“Seller’s Group” means the Seller and its subsidiaries from time to time
(including, prior to Closing, the G4Si Group Companies);
“Seller’s Group Guarantees” means any existing securities, guarantees,
indemnities or instruments given by, issued by or binding upon the Seller or any
member of the Seller’s Group or any person connected with any of them in respect
of any liability of the G4Si Group Companies (including but not limited to: (i)
back-to-back guarantees given by a member of the Seller’s Group in respect of
guarantees that are given by a third-party provider in favour of a customer of a
G4Si Group Company; and (ii) the guarantees given in relation to Existing
Financing Arrangements of G4Si Group Companies which are listed in document 6.4
of the “Group-wide documents” folder of the Data Room), but excluding the
Seller’s Facility Guarantees;
“Seller’s Group Insurance Policies” means all insurance policies (whether under
policies maintained with third party insurers or any member of the Seller’s
Group), other than Target Group Insurance Policies, maintained by the Seller’s
Group under which, immediately prior to the Closing Date, any G4Si Group Company
is entitled to any benefit, and
“Seller’s Group Insurance Policy” means any one of them;
“Seller’s Lawyers” means Linklaters LLP of One Silk Street, London EC2Y 8HQ,
United Kingdom;
“Seller’s Warranty Claim” means a claim for breach of any Seller’s Warranty but
excluding any Tax Warranty Claim;
“Seller’s Warranties” means the warranties given by the Seller pursuant to
Clause 7 and Schedule 9, and “Seller’s Warranty” means any one of them;
“Senior Employee” means any Employee who is the Managing Director, Finance
Director, HR Business Partner, Regional Director - Europe, Middle East, Africa,
Russia & India, Regional Director, Americas, Global Head of Fine Art, Global
Head of D & J, Business Development Director and Risk and Operations Director,
of the International Logistics Business in any of the International Logistics
Territories;







--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





“Shares” means all the issued shares in the capital of the Company;
“Software” means computer programmes, software, firmware, code or databases of
any type or description supplied in connection with Hardware or Cash Technology
Solutions services;
“SONIA” means the Sterling Overnight Index Average which shall be calculated on
the appropriate Reuters screen (or equivalent screen, if no Reuters screen is
available) at 11.00 a.m. London time on the day specified for determination of
an interest rate;
“State Pension Scheme” means all state pension, health and other social security
arrangements to which any G4Si Group Company is required to contribute by its
domestic law;
“Subsidiaries” means the companies listed in paragraph 2 of Schedule 2 and
“Subsidiary” means any one of them;
“Surviving Clauses” means Clauses 1, 11 and 13.2 to 13.16, and “Surviving
Clause” means any one of them;
“Target Group Insurance Policies” means all insurance policies held exclusively
by and for the benefit of the G4Si Group Companies, and “Target Group Insurance
Policy” means any one of them;
“Tax Authority” has the meaning given in the Tax Indemnity;
“Tax Claim” means a Wider Tax Warranty Claim or a Tax Indemnity Claim;
“Tax Indemnity” means the deed of covenant against Taxation in the Agreed Terms
to be entered into on or around 26 February 2020 and a “Tax Indemnity Claim”
means a claim for breach of, or under, the Tax Indemnity;
“Tax Warranties” means the warranties given by the Seller in paragraph 12 of
Schedule 9 and a “Tax Warranty Claim” means a claim for breach of any of the Tax
Warranties;
“Taxation” or “Tax” has the meaning given in the Tax Indemnity;
“Third Party Claim” has the meaning given in Clause 9.4;
“Third Party Indebtedness” means the aggregate amount (together with any accrued
interest and any redemption penalties and fees payable) as at the Effective Time
of all outstanding Indebtedness owed by the G4Si Group Companies to any third
party (together with any amounts payable to the third party required to
discharge such Indebtedness) less any Indebtedness owed by any third party to
any G4Si Group Company and shall include any other liabilities that are included
within the total of the line items identified by an “X” in the “Third Party
Indebtedness” column of the Closing Statement, and, for the purposes of this
definition, third party shall exclude: (i) any member of the Seller’s Group; and
(ii) any G4Si Group Company;
“Trade Marks” means trade marks, service marks, and rights in business, company
or trade names, logos, get-up, URLs or domain names, and all other similar
rights in any part of the world, whether registered or unregistered, including,
where such rights are obtained or enhanced by registration, any registration of
such rights and applications and rights to apply for such registrations and all
other intellectual property rights and equivalent or similar forms of protection
existing anywhere in the world;







--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





“Transaction” means the proposed acquisition of the Shares by the Purchaser;
“Transaction Documents” means this Agreement, the Disclosure Letter, the
Transitional Services Agreement, the Secondment Agreement and the Tax Indemnity
and all other documents entered into pursuant to this Agreement and “Transaction
Document” means any one of them;
“Transitional Services Agreement” means: (i) the transitional services agreement
in relation to centrally provided services between G4S Corporate Services
Limited and the Purchaser in the Agreed Terms (the “Central Services TSA”); and
(ii) the local transitional services agreements each between a member of the
Seller’s Group and a G4Si Group Company which incorporate the Central Services
TSA except to the extent the Seller and the Purchaser agree that those terms are
to be amended therein (the “Local TSAs”), in each case to be entered into at
Closing in respect of the provision of certain services by a member of the
Seller’s Group to a G4Si Group Company;
“Valuables” means Physical Cash, bullion, dore (unrefined gold), other precious
stones, metals, fine art, documents, stored data, archives, artefacts, diamonds,
jewellery or any other valuable items or commodities which can be physically
stored by a G4Si Group Company;
“VAT” means within the European Union such Taxation as may be levied in
accordance with (but subject to derogations from) Directive 2006/112/EC and
outside the European Union any similar Taxation levied by reference to added
value or sales;
“Wider Acquisition Documents” means: (i) this Agreement; (ii) the First SPA;
(iii) the Second SPA; and (iv) subject to the exercise by the Seller of the put
option contained therein, the Luxembourg Put Option, and each a “Wider
Acquisition Document”;
“Wider Group” means each company which is due to be transferred to a member of
the Purchaser’s Group pursuant to any Wider Acquisition Document and each
company listed as a “Group Company” in schedule 2 of each such document;
“Wider Seller’s Warranties” means the warranties given by the Seller pursuant to
Clause 7 and Schedule 9 to this Agreement, clause 9 and Schedule 9 to the First
SPA, clause 9 and Schedule 9 to the Second SPA and clause 9 and Schedule 9 to
the Luxembourg Put Option;
“Wider Seller’s Warranty Claims” means all claims for breach of the Wider
Seller’s Warranties but excluding any Wider Tax Warranty Claim;
“Wider Tax Warranties” means the warranties given in paragraph 12 of Schedule 9,
paragraph 12 of Schedule 9 to the First SPA, paragraph 12 of Schedule 9 to the
Second SPA and paragraph 12 of Schedule 9 to the Luxembourg Put Option;
“Wider Tax Warranty Claim” means a claim for a breach of any of the Wider Tax
Warranties;
“Wider Transaction Documents” means: (i) the Transaction Documents; (ii) the
First SPA; (iii) the Second SPA; (iv) subject to the exercise by the Seller of
the put option contained therein, the Luxembourg Put Option; and (v) all other
documents entered into pursuant to or in connection with the foregoing;
“Working Capital” means the total of the line items identified by an “X” in the
“Working Capital” column of the Closing Statement; and







--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------





“Working Capital Adjustment” means the amount by which the Working Capital
exceeds the Normalised Working Capital Target (which amount shall be added to
the Bid Amount for the purposes of Clause 3.1) or the amount by which the
Working Capital is less than the Normalised Working Capital Target (which amount
shall be deducted from the Bid Amount for the purposes of Clause 3.1).
1.2
Singular, plural, gender

References to one gender include all genders and references to the singular
include the plural and vice versa.
1.3
References to persons and companies

References to:
1.3.1
a person include any company, partnership or unincorporated association (whether
or not having separate legal personality); and

1.3.2
a company include any company, corporation or body corporate, wherever
incorporated.

1.4
References to shares

References to shares shall include, where relevant, quotas.
1.5
References to subsidiaries and holding companies

A company is a “subsidiary” of another company (its “holding company”) if that
other company, directly or indirectly, through one or more subsidiaries:
1.5.1
holds a majority of the voting rights in it;

1.5.2
is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or equivalent managing body;

1.5.3
is a member or shareholder of it and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in it; or

1.5.4
has the right to exercise a dominant influence over it, for example by having
the right to give directions with respect to its operating and financial
policies, with which directions its directors are obliged to comply.

1.6
Schedules etc.

References to this Agreement shall include any Recitals and Schedules to it and
references to Clauses and Schedules are to Clauses of, and Schedules to, this
Agreement. References to paragraphs and Parts are to paragraphs and Parts of the
Schedules.
1.7
Reference to documents

References to any document (including this Agreement), or to a provision in a
document, shall be construed as a reference to such document or provision as
amended, supplemented, modified, restated or novated from time to time.
1.8
Information








--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





References to books, records or other information mean books, records or other
information in any form including paper, electronically stored data, magnetic
media, film and microfilm.
1.9
Legal Terms

References to any English legal term shall, in respect of any jurisdiction other
than England, be construed as references to the term or concept which most
nearly corresponds to it in that jurisdiction.
1.10
Non-limiting effect of words

The words “including”, “include”, “in particular” and words of similar effect
shall not be deemed to limit the general effect of the words that precede them.
1.11
Meaning of “to the extent that” and similar expressions

In this Agreement, “to the extent that” shall mean “to the extent that” and not
solely “if”, and similar expressions shall be construed in the same way.
1.12
Meaning of “procure”

With respect to any G4Si Group Company that has more than 50 per cent. of its
share capital legally and beneficially owned by a person that is not: (i) prior
to Closing, a member of the Seller’s Group; or (ii) after Closing, a member of
the Purchaser’s Group, the word “procure” shall mean the Seller or the Purchaser
(as applicable) exercising all of its rights that it is able to exercise
(whether directly or indirectly) as a minority shareholder of the relevant G4Si
Group Company.
1.13
Currency Conversion

Except: (i) as otherwise stated in this Agreement; and (ii) in relation to
Clause 6 and Schedule 7, any amount to be converted from one currency into
another currency for the purposes of this Agreement shall be converted into an
equivalent amount at the Conversion Rate prevailing at the Relevant Date. For
the purposes of this Clause 1.12:
“Conversion Rate” means the closing spot rate for a transaction between the two
currencies in question on the Business Day immediately preceding the Relevant
Date as published by Bloomberg or, if no such rate is quoted on that date, on
the preceding date on which such rates are quoted;
“Relevant Date” means, save as otherwise provided in this Agreement, the date on
which a payment or an assessment is to be made, save that, for the purposes of
Clause 8, the date shall mean the date of this Agreement.
2
Sale and Purchase

2.1
On and subject to the terms of this Agreement:

(i)
the Seller shall procure that the Relevant Seller sells the Shares; and

(ii)
the Purchaser shall purchase the Shares.

2.2
The Seller covenants and shall procure that the Shares shall be sold and
transferred by the Relevant Seller to the Purchaser with full legal and
beneficial title, free from Encumbrances








--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------





and together with all rights and advantages attaching to them as at Closing
(including the right to receive all dividends or distributions declared, made or
paid on or after Closing).
2.3
The Seller shall procure that the Relevant Seller waives and procure that on or
prior to Closing any and all rights of pre-emption over the Shares and any
shares in a G4Si Group Company that would otherwise be triggered by the
Transaction are waived irrevocably by the persons entitled thereto.

3
Consideration

3.1
Amount

The consideration for the purchase of the Shares under this Agreement shall be
an amount in Pounds Sterling equal to:
3.1.1
£55,000,000 (the “Bid Amount”);

plus
3.1.2
the G4Si Group Companies’ Cash Balances and the Intra-Group Financing
Receivables;

minus
3.1.3
the Third Party Indebtedness and the Intra-Group Financing Payables;

plus or minus
3.1.4
the Working Capital Adjustment,

(together, the “Purchase Price”).
3.2
Payment of Consideration

The Purchase Price shall be paid by way of cash payments pursuant to Clauses 5.3
and 6.3.
3.3
Treatment of Payments

If any payment is made by the Seller to the Purchaser (or vice versa) in respect
of any claim for any breach of this Agreement or pursuant to an indemnity or
covenant to pay under this Agreement or under the Tax Indemnity, the payment
shall, if and to the extent permitted by law, be treated as an adjustment of the
consideration paid under this Agreement by the Purchaser for the Shares and the
consideration shall be deemed to have been reduced (or increased, as the case
may be) by the amount of such payment.
4
Separation Matters

4.1
G4S Pension Scheme

4.1.1
The Seller shall procure that, as soon as practicable following Closing:

(i)
G4S International Logistics (UK) Limited shall give written notice to the
trustee of the G4S Pension Scheme to cease participating in the G4S Pension
Scheme in accordance with the terms of the G4S Pension Scheme’s governing
documents; and








--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------





(ii)
either:

(a)
an employment-cessation event occurs, or is treated as having occurred, in
relation to G4S International Logistics (UK) Limited for the purposes of the
Occupational Pension Schemes (Employer Debt) Regulations 2005 and, in accordance
with such Regulations, G4S International Logistics (UK) Limited’s share of the
difference between the value of the assets and the amount of the liabilities of
the G4S Pension Scheme at that time (the “Section 75 Debt”) shall be calculated;
or

(b)
a flexible apportionment arrangement takes effect in relation to G4S
International Logistics (UK) Limited in accordance with the requirements of the
Occupational Pension Schemes (Employer Debt) Regulations 2005 whereby another
entity in the Seller’s Group takes responsibility under a legally enforceable
agreement for all the liabilities of G4S International Logistics (UK) Limited in
relation to the G4S Pension Scheme.

4.1.2
In the event that Clause 4.1.1(ii)(a) applies, save to the extent fully provided
for in the Closing Statement, the Seller shall pay to the Purchaser an amount
equal to the Section 75 Debt within 30 Business Days of the Section 75 Debt
being paid by the Purchaser to the trustee of the G4S Pension Scheme.

4.1.3
The Seller shall also indemnify and keep indemnified each Indemnified Person in
respect of any and all Losses which the Indemnified Person may suffer or incur
arising out of, based upon or in connection with, whether directly or indirectly
the exercise, or proposed exercise by the Pensions Regulator of any of its
powers under sections 38-51 of the Pensions Act 2004 to issue a contribution
notice or financial support direction to G4S International Logistics (UK)
Limited in respect of the G4S Pension Scheme.

4.1.4
The aggregate liability of the Seller under this Clause 4.1 shall not exceed
£5,000,000 (including any amounts payable by the Seller pursuant to Clause 13.10
but ignoring any payments by the Purchaser to the Seller pursuant to Clause
4.1.5).

4.1.5
Within one (1) calendar month of any payment by the Seller under this Clause
4.1, the Purchaser shall pay to the Seller an amount equal to any Taxation
which:

(i)
is or has been saved; or

(ii)
could be expected to be saved (assuming that the relevant G4Si Group Companies
continued to operate in their ordinary course of business as at the date of this
Agreement and on the basis of the rates of Taxation current at the date of this
Agreement),

by the Purchaser, any G4Si Group Company, any member of any group of companies
which the G4Si Group Companies may join or any member of the Purchaser’s Group
as a result of the circumstances giving rise to any payment falling due from the
Seller under this Clause 4.1 (including any contribution by the Purchaser, any
G4Si Group Company or any member of the Purchaser’s Group to the G4S Pension
Scheme) unless such saving has led to a Purchase Price increase (within the
meaning of clause







--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------





1.8 of the Tax Indemnity). Notwithstanding any other provision of this
Agreement, Clause 13.10.4 shall not apply to a payment by the Purchaser to the
Seller under this Clause 4.1.5.
4.2
Intragroup Arrangements

Save as specifically provided for in Schedule 5, the Transitional Services
Agreement or the Secondment Agreement, the Seller and the Purchaser agree and
the Seller shall procure that each Seller Affiliate Arrangement in existence
immediately prior to Closing shall terminate on Closing, without liability to
any parties thereto (but without prejudice to any payments already accrued
thereunder).
4.3
Employees

The provisions set out in Schedule 4 shall apply in relation to employment
matters.
4.4
Intellectual Property Rights

The provisions set out in Schedule 5 shall apply in relation to Intellectual
Property Rights.
4.5
Financing facilities

To the extent not already provided to the Purchaser, the Seller shall, as soon
as practicable following Closing:
4.5.1
introduce the Purchaser and its representatives to the third-party providers of
finance (each a “Finance Provider”) under the Existing Financing Arrangements;
and

4.5.2
provide reasonable access to and reasonable assistance from those persons within
the Seller’s Group (including the treasury team of the Seller’s Group) who are
responsible for the procurement and management of the Existing Financing
Arrangements,

in order to assist the Purchaser and members of the Purchaser’s Group in their
dealings with those Finance Providers under those Existing Financing
Arrangements that the Purchaser wishes to continue after Closing for the benefit
of the G4Si Group and/or the International Logistics Business (including, for
the avoidance of doubt, in the seeking of any waiver of any change of control or
equivalent provisions in the Existing Financing Agreements that are triggered by
the Transaction).
4.6
Exclusion of G4Si Group Companies from Group Tax Arrangements and Seller VAT
Groups

4.6.1
As soon as reasonably practicable after Closing, the Seller shall procure that
(if not already done) the necessary notifications or applications are made to
the relevant Tax Authority for the exclusion of each G4Si Group Company from the
Group Tax Arrangements and/or Seller VAT Groups of which it forms part or to
which it is a member, such exclusion to take effect from Closing or, if the
relevant Tax Authority does not permit this, at the earliest date following
Closing permitted.

4.6.2
Pending the taking effect of the applications referred to in Clause 4.6.1 and
for so long thereafter as may be necessary, each of the Seller and the Purchaser
shall procure that such information is provided to the other as may reasonably
be required








--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------





to enable all tax returns that are required to be made in relation to such Group
Tax Arrangements and Seller VAT Groups.
4.7
Rectification confirmation

The Seller hereby confirms that it has prior to the date of this Agreement:
4.7.1
made filings to correct the lists of shareholders maintained by the Ministry of
Commerce in Thailand in respect of G4S International Logistics Holding
(Thailand) Limited and G4S International Logistics (Thailand) Limited; and

4.7.2
properly prepared and submitted the necessary application to the Financial
Conduct Authority to ensure that the safe custody service offered by G4S
International Logistics (UK) Limited is appropriately licensed under The Money
Laundering, Terrorist Financing and Transfer of Funds (Information on the Payer)
Regulations, 2017.

5
Closing

5.1
Date and place

Closing shall take place immediately following the signing of this Agreement at
the offices of the Seller’s Lawyers, provided that the First SPA, Second SPA and
the Luxembourg Put Option have not been terminated in accordance with their
respective terms.
5.2
Closing events

On Closing, the parties shall comply with their respective obligations specified
in Schedule 6. The Seller may waive some or all of the obligations of the
Purchaser as set out in Schedule 6 and the Purchaser may waive some or all of
the obligations of the Seller as set out in Schedule 6.
5.3
Payment on Closing

On Closing, the Purchaser shall pay to the Seller, an amount in cash in
immediately cleared funds in Pounds Sterling which is equal to:
(i)
the Bid Amount;

plus
(ii)
the Estimated Cash and the Estimated Intra-Group Financing Receivables;

minus
(iii)
the Estimated Third Party Indebtedness and the Estimated Intra-Group Financing
Payables;

plus or minus
(iv)
the Estimated Working Capital Adjustment.

5.4
Notifications to determine payments on Closing

The parties acknowledge that the Seller has notified the Purchaser prior to the
date of this Agreement of the amount of:
(i)
the Estimated Cash;








--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------





(ii)
the Estimated Third Party Indebtedness;

(iii)
the Estimated Intra-Group Financing Receivables;

(iv)
the Estimated Intra-Group Financing Payables; and

(v)
the Estimated Working Capital,

each of such estimates having been prepared in good faith.
5.5
When Closing shall have taken place

5.5.1
All documents and items delivered at Closing pursuant to Clause 5.2 and Schedule
6 shall be held by the recipient to the order of the person delivering the same
until such time as Closing shall have taken place pursuant to Clause 5.5.2.

5.5.2
Simultaneously with:

(i)
delivery of all documents and items required to be delivered at Closing pursuant
to Clause 5.2 and Schedule 6 (or waiver of such delivery by the person entitled
to receive the relevant document or item); and

(ii)
receipt into the account specified by the Seller pursuant to Clause 16.6.2 of
the payment to be made pursuant to Clause 5.3 in immediately cleared funds in
Pounds Sterling,

the documents and items delivered pursuant to Clause 5.2 and Schedule 6 shall
cease to be held to the order of the person delivering them and Closing shall
have taken place.
5.6
Cash reconciliation

5.6.1
Immediately following the Relevant Time at the relevant Processing Centre, joint
inspection teams composed of representatives of the Seller and the Purchaser
shall, simultaneously at each other Processing Centre in the country in which
the Processing Centre is located, record the number of tamper-evident
Consignments (which, for the avoidance of doubt, shall not include opening such
Consignments and counting the contents unless the seal has been created by a
third party or counting the number of any Valuables not contained in a sealed
bag (such as gold bars or buckets note ink) unless necessary to record the
contents of the Consignment) and prepare a statement that records the number of
Consignments, including the serial number of each Consignment, at the relevant
Processing Centre (a “Consignment Statement”) which shall be signed by a
representative of each of the Seller and the Purchaser.

5.6.2
For each Processing Centre, the Consignment Statements as agreed in accordance
with Clause 5.6.1 shall each be final and binding on the parties, subject to
Clause 5.6.3.

5.6.3
Following signing of the Consignment Statements:

(i)
the Seller shall request that Customers confirm the Valuables held by the G4Si
Group Companies on their behalf (“Customer Confirmation”) no later than five
Business Days after signing of the Consignment Statements;








--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------





(ii)
if any Customer does not provide a Customer Confirmation within five Business
Days of signing of the Consignment Statements, the Purchaser shall use
reasonable endeavours to communicate with the relevant Customer and obtain the
relevant Customer Confirmations as soon as practicable and the Seller shall
provide reasonable assistance if requested by the Purchaser;

(iii)
if any shortfalls are identified in respect of the number of Consignments (a
“Potential Shortfall”), then, following completion of the Customer Confirmation
process set out in Clauses 5.6.3(i) and (ii), the Seller shall be entitled to
investigate such discrepancies and the Purchaser shall provide, or shall procure
that members of the Purchaser’s Group and the G4Si Group Companies provide, the
Seller with the assistance set out in Clause 5.6.7; and

(iv)
the Seller shall be entitled to investigate and have conduct of any claims
brought by Customers that relate to the period prior to Closing and are
submitted to the relevant G4Si Group Company within 90 days of Closing (each, a
“Pre-Closing Customer Claim”) and the Purchaser shall provide, or shall procure
that members of the Purchaser’s Group and the G4Si Group Companies provide, the
Seller with the assistance set out in Clause 5.6.7. In conducting any claim
pursuant to this Clause 5.6.3(iv), the Seller shall act in accordance with
Clause 9.4.6(ii), where references to “Third Party Claim” shall be read as
references to “Pre-Closing Customer Claim”.

5.6.4
The Seller shall indemnify and hold harmless the Purchaser from and against:

(i)
any discrepancies identified in the course of the Valuables reconciliation
process set out in Clause 5.6.1 that following investigation by the Seller in
accordance with Clause 5.6.3(iv) are proven to the reasonable satisfaction of
the Seller, acting reasonably (“Accepted Shortfalls”); and

(ii)
any Losses resulting directly from Pre-Closing Customer Claims that, following
investigation in accordance with Clause 5.6.3(iv), are proven to the reasonable
satisfaction of the Seller, acting reasonably (“Accepted Customer Claims”).

5.6.5
Any payments due from the Seller to the Purchaser pursuant to Clause 5.6.4 shall
be made within ten Business Days of becoming an Accepted Shortfall or an
Accepted Customer Claim by wire transfer of immediately available funds to an
account designated by the Purchaser to the Seller in writing.

5.6.6
Without prejudice to Clauses 12.3 and 12.4, for the avoidance of doubt, any
shortfalls or claims by Customers that: (i) exclusively relate to the period
after Closing; or (ii) are submitted to the relevant G4Si Group Company more
than 90 days after Closing, shall be the sole responsibility of the Purchaser
and the Purchaser shall be entitled to have the conduct of any such claims.

5.6.7
If the Seller investigates a Potential Shortfall or investigates and/or takes
conduct of a Pre-Closing Customer Claim, the Purchaser shall (to the extent
permitted by Applicable Law) procure that the Seller shall have reasonable
access to the relevant documents and records transferred to the Purchaser
pursuant to this Agreement (to the extent applicable) and the Purchaser will (to
the extent permitted by Applicable Law) provide (or will procure that the
relevant G4Si Group Company will provide) all








--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------





documentation and other evidence as is available, including, without limitation,
physical records, technical records such as ledgers, CCTV video, lock logs and
trip sheets, and the Purchaser shall procure that the relevant employees shall
provide reasonable assistance to the Seller in order to investigate, defend or
progress any Potential Shortfall or Pre-Closing Customer Claim. The Purchaser
shall (to the extent permitted by Applicable Law) also provide the Seller (or
its representatives), upon written notice and in accordance with the G4Si
Group’s policies (as were in place immediately prior to Closing), with access to
the Employees, branches, secure areas, vehicles and customer sites as may be
necessary to investigate a Potential Shortfall or Pre-Closing Customer Claim and
the Purchaser will (or will procure that the relevant G4Si Group Company will)
request documentation from the relevant Customer on behalf of the Seller in the
event of any dispute with such Customer in relation to such investigation.
5.6.8
The Purchaser agrees and undertakes that it shall procure that, in respect of
any Pre-Closing Customer Claims, the G4Si Group Companies shall continue to
maintain and follow the loss reporting processes that were in place immediately
prior to Closing for a period of 90 days from the Closing Date.

5.6.9
For the avoidance of doubt, Clause 12 applies such that the entitlement of the
Purchaser or relevant G4Si Group Company (where appropriate) to be paid any
proceeds actually received by the Seller under the Seller’s Group Insurance
Policies is not prejudiced by this Clause 5.6, provided that there shall be no
double recovery by the Purchaser in respect of a Loss under this Clause 5.6.

5.7
Repayments of Intra-Group Financing Payables and Intra-Group Financing
Receivables

5.7.1
Immediately following Closing and subject to Clause 13.6.1:

(i)
the Purchaser shall procure that each relevant G4Si Group Company pays to the
relevant member of the Seller’s Group an amount equal to any Estimated
Intra-Group Financing Payables and shall acknowledge on behalf of each relevant
G4Si Group Company the payment of the amount of Estimated Intra-Group Financing
Receivables in accordance with Clause 5.7.1(ii); and

(ii)
the Seller shall procure that each relevant member of the Seller’s Group pays to
the relevant G4Si Group Company an amount equal to any Estimated Intra-Group
Financing Receivables and shall acknowledge on behalf of each relevant member of
the Seller’s Group the payment of the amount of Estimated Intra-Group Financing
Payables in accordance with Clause 5.7.1(i).

5.7.2
The repayments made pursuant to Clause 5.7.1 shall be adjusted in accordance
with Clause 6.4 when the Closing Statement becomes final and binding in
accordance with Clause 6.2.1.

5.8
Breach of Closing Obligations

If a party fails to comply with any material obligation in Clauses 5.2 and 5.3
and Schedule 6, the Purchaser, in the case of non-compliance by the Seller, or
the Seller, in the case of non-compliance by the Purchaser, shall be entitled
(in addition to and without prejudice to all other







--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------





rights and remedies available) by written notice to the other parties served on
the date on which Closing was due to take place:
5.8.1
to terminate this Agreement (other than the Surviving Clauses) without liability
on its part or the part of those on whose behalf such notice is served; or

5.8.2
to effect Closing so far as practicable having regard to the defaults which have
occurred; or

5.8.3
to fix a new date for Closing (being not more than 30 Business Days after the
agreed date for Closing) in which case the provisions of Schedule 6 shall apply
to Closing as so deferred but provided such deferral may only occur once.

6
Post-Closing Adjustment

6.1
Closing Statement

The Purchaser shall procure that as soon as practicable following Closing (and
in any event within 90 Business Days) there shall be drawn up a draft of the
Closing Statement (the “Draft Closing Statement”) in accordance with Schedule 7.
6.2
Determination of Closing Statement

6.2.1
The Draft Closing Statement as agreed or determined pursuant to paragraph 3 of
Part 1 of Schedule 7 shall constitute the Closing Statement for the purposes of
this Agreement.

6.2.2
The Closing Statement shall be final and binding on the parties.

6.2.3
The Working Capital, the G4Si Group Companies’ Cash Balances, the Third Party
Indebtedness, the Intra-Group Financing Receivables and the Intra-Group
Financing Payables shall be derived from the Closing Statement.

6.3
Adjustments to Consideration

6.3.1
G4Si Group Companies’ Cash Balances

(i)
If the G4Si Group Companies’ Cash Balances are less than the Estimated Cash, the
Seller shall repay to the Purchaser an amount equal to the deficiency; or

(ii)
if the G4Si Group Companies’ Cash Balances are greater than the Estimated Cash,
the Purchaser shall pay to the Seller an additional amount equal to the excess.

6.3.2
Intra-Group Financing Receivables

(i)
If the Intra-Group Financing Receivables are less than the Estimated Intra-Group
Financing Receivables, the Seller shall repay to the Purchaser an amount equal
to the deficiency; or

(ii)
if the Intra-Group Financing Receivables are greater than the Estimated
Intra-Group Financing Receivables, the Purchaser shall pay to the Seller an
additional amount equal to the excess.








--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------





6.3.3
Third Party Indebtedness

(i)
If the Third Party Indebtedness is greater than the Estimated Third Party
Indebtedness, the Seller shall repay to the Purchaser an amount equal to the
excess; or

(ii)
if the Third Party Indebtedness is less than the Estimated Third Party
Indebtedness, the Purchaser shall pay to the Seller an additional amount equal
to the deficiency.

6.3.4
Intra-Group Financing Payables

(i)
If the Intra-Group Financing Payables are greater than the Estimated Intra-Group
Financing Payables, the Seller shall repay to the Purchaser an amount equal to
the excess; or

(ii)
if the Intra-Group Financing Payables are less than the Estimated Intra-Group
Financing Payables, the Purchaser shall pay to the Seller an additional amount
equal to the deficiency.

6.3.5
Working Capital

(i)
If the Working Capital is less than the Estimated Working Capital, the Seller
shall repay to the Purchaser an amount equal to the deficiency; or

(ii)
if the Working Capital exceeds the Estimated Working Capital, the Purchaser
shall pay to the Seller an additional amount equal to the excess.

6.4
Adjustments to Repayment of Intra-Group Financing Payables and Intra-Group
Financing Receivables

Following determination of the Closing Statement pursuant to Clause 6.2 and
paragraph 3 of Part 1 of Schedule 7, if the amount of any Intra-Group Financing
Payable and/or any Intra-Group Financing Receivable contained in the Closing
Statement is greater or less than the amount of the corresponding Estimated
Intra-Group Financing Payable or Estimated Intra-Group Financing Receivable,
then the Seller and the Purchaser shall procure that such adjustments to the
payments pursuant to Clause 5.7.1 are made as are necessary to ensure that
(taking into account such adjustments) the actual amount of each Intra-Group
Financing Payable and each Intra-Group Financing Receivable has been repaid by
each relevant G4Si Group Company to the relevant member of the Seller’s Group or
by the relevant member of the Seller’s Group to the relevant G4Si Group Company,
as the case may be.
6.5
Payment

6.5.1
Any payment pursuant to Clause 6.3 or 6.4 shall be made in Pounds Sterling on or
before the Final Payment Date.

6.5.2
Where any payment is required to be made pursuant to Clause 6.3 the payment made
on account of the consideration shall be reduced or increased accordingly.








--------------------------------------------------------------------------------

23

--------------------------------------------------------------------------------





7
Warranties

7.1
The Seller’s Warranties

7.1.1
Subject to Clause 7.2, the Seller warrants to the Purchaser that:

(i)
the statements set out in Schedule 9 are true and accurate as of the date of
this Agreement; and

(ii)
the Fundamental Warranties will be true and accurate at Closing as if they had
been repeated at that Closing.

7.1.2
The only Seller’s Warranties given:

(i)
in respect of the Properties are those contained in paragraphs 4.1, 4.3, 6.1.1,
6.3.1 and 17.1.4 of Schedule 9 and each of the other Seller’s Warranties shall
be deemed not to be given in respect of the Properties;

(ii)
in respect of workforce specific and employee benefit-related matters are those
contained in paragraph 7 of Schedule 9 and each of the other Seller’s Warranties
shall be deemed not to be given in respect of such matters; and

(iii)
in respect of Tax matters are those contained in paragraph 12 of Schedule 9 and
each of the other Seller’s Warranties shall be deemed not to be given in respect
of Tax matters.

7.1.3
Any Seller’s Warranty qualified by the expression “so far as the Seller is
aware” or any similar expression shall, unless otherwise stated, be deemed to
refer to the actual knowledge of Ashley Almanza, Tim Weller, Graham Foster,
Soren Lundsberg, Jesus Rosano, Charles Baillieu, Matthew Ingham, Jenni Myles,
Catherine Hooper, John Reed, Paul Carter, Nigel Roberts, Owen McWilliams, Sok
Wah Lee and Julie Payne, having made reasonable enquiry of the persons listed in
Schedule 12.

7.1.4
The Purchaser acknowledges and agrees that the Seller does not give or make any
warranty or representation as to the accuracy of the forecasts, estimates,
projections, statements of intent or statements of opinion provided to the
Purchaser or any of its directors, officers, employees, agents or advisers on or
prior to the date of this Agreement, including in the documents provided in the
Data Room.

7.2
Seller’s Disclosures

7.2.1
The Seller’s Warranties are subject to the following matters:

(i)
any matter which is Fairly Disclosed in the Wider Transaction Documents, in the
Disclosure Letter or in the documents provided in the Data Room; and

(ii)
any matter which is Fairly Disclosed in: (a) the separation due diligence report
dated 19 February 2020 prepared by Eversheds Sutherland LLP; (b) volume 1 of the
financial vendor due diligence report dated 19 June 2019 prepared by KPMG LLP;
(c) volume 2a of the financial vendor due diligence report dated 16 July 2019
prepared by KPMG LLP; (d) the tax vendor due diligence report dated 18 July 2019
prepared by KPMG LLP; (e) the legal steps plan prepared by the Seller’s Group
dated 21 February 2020 as provided by the Seller’s








--------------------------------------------------------------------------------

24

--------------------------------------------------------------------------------





Lawyers to the Purchaser’s Lawyers by email at 18:10 (London time) on 21
February 2020; and (f) the EY Structure Paper.
7.2.2
References in the Disclosure Letter to paragraph numbers shall be to the
paragraphs in Schedule 9 to which the disclosure is most likely to relate. Such
references are given for convenience only and shall not limit the effect of any
of the disclosures, all of which are made against the Seller’s Warranties as a
whole.

7.3
The Purchaser’s Warranties

7.3.1
The Purchaser warrants to the Seller that the statements set out in Schedule 10
are true and accurate as of the date of this Agreement.

7.3.2
The Purchaser further warrants to the Seller that the statements set out in
Schedule 10 will be true and accurate at Closing as if they had been repeated at
Closing.

8
Limitation of Liability

8.1
Time Limitation for Claims and Tax Claims

The Seller shall not be liable for any Claim or Tax Claim unless a notice of the
Claim or Tax Claim is given by the Purchaser to the Seller specifying the
matters set out in Clause 9.2:
8.1.1
in the case of any Seller’s Warranty Claim, within 18 months following the
Closing Date;

8.1.2
in the case of any Indemnity Claim, within three years following the Closing
Date; and

8.1.3
in the case of any other claims under this Agreement and any Tax Claim, within
seven years following the Closing Date.

8.2
Minimum Claims

8.2.1
The Seller shall not be liable for any individual Seller’s Warranty Claim,
Indemnity Claim or Tax Warranty Claim or a series of Seller’s Warranty Claims,
Indemnity Claims or Tax Warranty Claims arising from substantially similar facts
or circumstances, where the liability agreed or determined for any such Seller’s
Warranty Claim, Indemnity Claims, Tax Warranty Claim or series of Seller’s
Warranty Claims, Indemnity Claims or Tax Warranty Claims does not exceed
£500,000.

8.2.2
Where the liability agreed or determined in respect of any such Seller’s
Warranty Claim, Indemnity Claim or Tax Warranty Claim, or series of such Claims
or Tax Warranty Claims, exceeds £500,000, the liability of the Seller shall be
limited to the amount of the excess.

8.3
Aggregate Minimum Claims

8.3.1
The Seller shall not be liable for any Seller’s Warranty Claim or Tax Warranty
Claim unless the aggregate amount of all Seller’s Warranty Claims and Tax
Warranty Claims for which the Seller would otherwise be liable exceeds
£3,500,000.

8.3.2
Where the liability agreed or determined in respect of: (i) all Seller’s
Warranty Claims and Tax Warranty Claims referred to in Clause 8.3.1; and (ii)
all Wider Seller’s Warranty








--------------------------------------------------------------------------------

25

--------------------------------------------------------------------------------





Claims and Wider Tax Warranty Claims exceeds £3,500,000, the liability of the
Seller shall include the entire amount (and shall not be limited to the amount
of the excess).
8.4
Maximum Liability

The maximum aggregate liability of the Seller for all claims under the Wider
Transaction Documents (including this Agreement) shall be determined in
accordance with clause 10.4 of the First SPA in respect of the relevant type of
claim (including Claims and Tax Claims).
8.5
Contingent Liabilities

The Seller shall not be liable for any Claim or Tax Warranty Claim in respect of
any liability which is contingent unless and until such contingent liability
becomes an actual liability and is due and payable.
8.6
Losses

The Seller shall not be liable for any Claim or Tax Claim or other claim under
this Agreement (except for a claim under Clauses 2, 5.2, 5.6.4, 6, 10.1, 10.2
and 11.2) in respect of any indirect or consequential losses (including loss of
profit or loss of goodwill).
8.7
Provisions

The Seller shall not be liable for any Claim if and to the extent that proper
allowance, provision or reserve is made in the Closing Statement (in a column
other than the “Other” column) or the Carve-out Accounts for the matter giving
rise to the relevant Claim.
8.8
Matters Arising Subsequent to this Agreement

The Seller shall not be liable for any Claim if and to the extent that the
relevant Claim has arisen as a result of:
8.8.1
Agreed matters

any matter or thing done or omitted to be done pursuant to and in compliance
with this Agreement, any other Wider Transaction Document, the Reorganisation
Steps Plan or otherwise at the request in writing or with the approval in
writing of the Purchaser;
8.8.2
Acts of the Purchaser

any act, omission or transaction of the Purchaser or any member of the
Purchaser’s Group or any of the G4Si Group Companies, or their respective
directors, officers, employees or agents or successors in title, after Closing;
8.8.3
Changes in legislation, regulation or practice

(i)
the passing of, or any change in, after the date of this Agreement, any law,
rule or regulation of any government, governmental department, agency or
regulatory body including (without prejudice to the generality of the foregoing)
any increase in the rates of Taxation or any imposition of Taxation or any
withdrawal of relief from Taxation not actually (or prospectively) in effect at
the date of this Agreement;








--------------------------------------------------------------------------------

26

--------------------------------------------------------------------------------





(ii)
any change after the date of this Agreement of any generally accepted
interpretation or application of any legislation; or

(iii)
any change after the date of this Agreement of any generally accepted accounting
principles, procedure or practice.

8.8.4
Accounting and Taxation policies

any change in accounting or Taxation policy, bases or practice of the Purchaser
or the Purchaser’s Group introduced or having effect after the date of this
Agreement.
8.9
Insurance

Without prejudice to Clause 12, the Seller shall not be liable for any Claim if
and to the extent that any of the G4Si Group Companies recovers such Losses in
respect of which the Claim is made under any insurance policy held by a G4Si
Group Company.
8.10
Net Financial Benefit

The Seller shall not be liable for any Claim in respect of any Losses suffered
by the Purchaser or any G4Si Group Company if and to the extent that a member of
the Purchaser’s Group receives any corresponding savings or net quantifiable
financial benefit arising from such Losses or the facts giving rise to such
Losses (for example where the amount (if any) by which any Taxation for which
any member of the Purchaser’s Group would otherwise have been accountable or
liable to be assessed is actually reduced or extinguished as a result of the
matter giving rise to such liability).
8.11
Purchaser’s Actual Knowledge

The Seller shall not be liable for any Seller’s Warranty Claim or Tax Warranty
Claim if and to the extent that the facts, matters or circumstances giving rise
to the Seller’s Warranty Claim or Tax Warranty Claim were actually known by the
Purchaser prior to signing this Agreement. For the purposes of this Clause 8.11,
the actual knowledge of the Purchaser shall be deemed to be the actual knowledge
of Doug Pertz, Ron Domanico, Paul Diemer, Josh Allen, Chris Parks, Dana O’Brien,
Guillaume Nonain, Jiali Zhu, Paul Henry, David King, Andrea Sanchez, Simon
Davis, Fred Mitchell, Frank Russo, Mike Beech, Dominik Bossart, Danielle
Bacqueröet, Paibul Chanawatr, Marcie Kapaldo and Lisa Landry as at the date of
this Agreement.
8.12
Waiver of rights

Save in the case of fraud or wilful concealment, the Seller undertakes to the
Purchaser, the G4Si Group Companies and their respective employees to waive any
rights or claims which it may have in respect of any inaccuracy or omission in
or from any information or advice supplied or given by the G4Si Group Companies
or their respective employees in connection with the giving of the Seller’s
Warranties and the preparation of the Disclosure Letter.
8.13
Purchaser’s Right to Recover

If the Seller has paid to the Purchaser or a G4Si Group Company an amount in
discharge of any Claim and subsequently the Purchaser or G4Si Group Company
receives or recovers (whether by payment, credit or otherwise) a sum from a
third party which indemnifies or compensates the Purchaser or the G4Si Group
Company (in whole or in part) for the loss or liability which is the subject
matter of the Claim, the Purchaser shall, or shall procure that the







--------------------------------------------------------------------------------

27

--------------------------------------------------------------------------------





relevant G4Si Group Company shall, pay to the Seller as soon as practicable
after receipt an amount equal to: (i) any sum recovered from the third party
less any costs and expenses incurred in obtaining such recovery less the net
amount of any Taxation attributable to the recovery, or if less; (ii) the amount
previously received from the Seller less the net amount of any Taxation
attributable to it. Any payment made by the Purchaser to the Seller under this
Clause 8.13 shall be made by way of further adjustment of the consideration paid
by the Purchaser for the Shares and the provisions of Clause 3.3 shall apply
mutatis mutandis.
8.14
No Double Recovery and no Double Counting

No party may recover for breach of or under this Agreement or any Wider
Transaction Document or otherwise more than once in respect of the same Losses
suffered or amount for which the party is otherwise entitled to claim (or part
of such Losses or amount), and no amount (including any Relief) (or part of any
amount) shall be taken into account, set off or credited more than once for
breach of or under this Agreement or any Wider Transaction Document or
otherwise, with the intent that there will be no double counting for breach of
or under this Agreement or any Wider Transaction Document or otherwise.
8.15
Mitigation of Losses

The Purchaser shall take, and shall procure that each member of the Purchaser's
Group shall take all reasonable steps and shall give all reasonable assistance
to avoid or mitigate any Losses which in the absence of mitigation might give
rise to a liability for any claim for breach of or under this Agreement.
8.16
Tax Claims

The Seller shall not be liable for any Tax Claim if and to the extent that the
exclusions in clause 5 of the Tax Indemnity apply.
8.17
Fraud

None of the exclusions or limitations contained in this Clause 8 or the Tax
Indemnity shall apply to any claim for breach of or under this Agreement or the
Tax Indemnity if and to the extent it arises or is increased as a result of
fraud by the Seller or any member of the Seller’s Group.
9
Claims

9.1
Notification of Potential Claims

Without prejudice to the obligations of the Purchaser under Clause 9.2, if the
Purchaser or any G4Si Group Company becomes aware of any fact, matter or
circumstance that may give rise to a Claim or Tax Claim, the Purchaser shall as
soon as reasonably practicable and in any event no later than 60 days after the
date the Purchaser becomes aware of such fact, matter or circumstance, give a
notice in writing to the Seller setting out such information as is available to
the Purchaser or relevant G4Si Group Company. Failure to give notice within such
period shall not affect the rights of the Purchaser except to the extent that
the Seller is prejudiced by the failure.







--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------





9.2
Notification of Claims

Notice of any Claim or Tax Claim shall be given by the Purchaser to the Seller
in accordance with and within the time limits specified in Clause 8.1 and shall
include the Purchaser’s estimate of the amount of Losses which is, or is
expected to be, the subject of the Claim or Tax Claim (including any Losses
which are contingent on the occurrence of any future event).
9.3
Commencement of Proceedings

Any Claim or Tax Warranty Claim notified pursuant to Clause 9.2 shall (if it has
not been previously satisfied, settled or withdrawn) be deemed to be irrevocably
withdrawn nine months after the notice is given pursuant to Clause 9.2 unless:
9.3.1
at the relevant time legal proceedings in respect of the Claim or Tax Warranty
Claim have been commenced, save in respect of any Losses which are contingent on
the occurrence of any future event, in which event the nine month period shall
commence from the date such contingent liability becomes an actual liability; or

9.3.2
the Claim arises as a result of or in connection with a Third Party Claim (as
defined below) in relation to which the Seller has assumed conduct pursuant to
Clause 9.4.5 or, in the case of a Tax Warranty Claim, the Seller has assumed, or
has directed the Purchaser to assume, conduct of the Tax Warranty Claim pursuant
to clause 16.1.1 or 16.1.2 of the Tax Indemnity.

9.4
Conduct of Third Party Claims

If the matter or circumstance that may give rise to a Claim other than a Tax
Claim is a result of or in connection with a claim by a third party (a “Third
Party Claim”) then:
9.4.1
the Purchaser shall, to the extent reasonably practicable and subject to
Applicable Law, consult with the Seller in relation to the conduct of the Third
Party Claim and shall take reasonable account of the views of the Seller before
taking any action in relation to the Third Party Claim;

9.4.2
no admissions in relation to the Third Party Claim shall be made by or on behalf
of the Purchaser or any member of the Purchaser’s Group and the Third Party
Claim shall not be compromised, disposed of or settled without the written
consent of the Seller, such consent not to be unreasonably withheld or delayed;

9.4.3
subject to the Seller indemnifying the Purchaser or member of the Purchaser’s
Group concerned against all reasonable costs and expenses (including legal and
professional costs and expenses) that may be incurred thereby, the Purchaser
shall, or the Purchaser shall procure that the members of the Purchaser’s Group
shall, take such action as the Seller may reasonably request to avoid, dispute,
deny, defend, resist, appeal, compromise or contest the Third Party Claim;

9.4.4
the Seller shall, subject in each case to being paid all reasonable
out-of-pocket costs and expenses:

(i)
make available to the Purchaser and the relevant G4Si Group Company such persons
and all such information as the Purchaser may reasonably request for assessing,
contesting, disputing, defending, compromising or appealing the Third Party
Claim; and








--------------------------------------------------------------------------------

29

--------------------------------------------------------------------------------





(ii)
shall give the Purchaser and the relevant G4Si Group Company reasonable access
to its premises and to its books and records for such purpose during normal
business hours on any Business Day following reasonable notice being given to
the Seller;

9.4.5
subject to 9.4.3, the Seller shall be entitled at its own expense and in its
absolute discretion, by notice in writing to the Purchaser, to assume conduct of
any Third Party Claim and to have the conduct of any related proceedings,
negotiations or appeals;

9.4.6
if the Seller sends a notice to the Purchaser pursuant to Clause 9.4.5 and until
such time as any final compromise, agreement, expert determination or
non-appealable decision of a court or tribunal of competent jurisdiction is made
in respect of that Third Party Claim or that Third Party Claim is otherwise
finally disposed of:

(i)
the Purchaser shall, and the Purchaser shall procure that any member of the
Purchaser’s Group shall:

(a)
give, subject to being paid all reasonable costs and expenses, all such
information and assistance including access to premises and personnel, and the
right to examine and copy or photograph any assets, accounts, documents and
records (excluding, in each case, information or documents which are protected
by legal professional privilege but including, in each case, information or
documents that are subject to common interest privilege), as the Seller may
reasonably request, including instructing such professional or legal advisers as
the Seller may nominate to act on behalf of the Purchaser or other member of the
Purchaser’s Group concerned but in accordance with the Seller’s instructions,
provided that the appointment of such adviser or advisers shall have been
approved in writing by the Purchaser (such approval not to be unreasonably
withheld, conditioned or delayed); and

(b)
not make any admission of liability, agreement or compromise in relation to that
Third Party Claim without the prior written approval of the Seller (such
approval not to be unreasonably withheld, conditioned or delayed);

(ii)
the Seller shall:

(a)
consult with the Purchaser and take reasonable account of the views of the
Purchaser before taking any action in relation to the Third Party Claim;

(b)
without prejudice to its ability to defend the Third Party Claim, conduct the
Third Party Claim with a view to minimising any material harm to the goodwill
and reputation of the Wider Group or the Purchaser’s Group;

(c)
keep the Purchaser informed of all relevant matters relating to the Third Party
Claim and shall promptly forward or procure to be forwarded to the Purchaser
copies of all correspondence and other written communications with such other
information, including non-written








--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------





records (except information or documents which are protected by legal
professional privilege), relating to the Third Party Claim;
(d)
not make any admission of liability, settlement or compromise of the Third Party
Claim without the written consent of the Purchaser, such consent not to be
unreasonably withheld, conditioned or delayed. If the Purchaser or member of the
Purchaser’s Group fails to consent to a settlement or compromise, the maximum
liability of the Seller shall (without prejudice to Clause 8) not exceed the
full amount of the proposed settlement or compromise and the Purchaser or member
of the Purchaser’s Group shall be liable for any damages awarded in excess of
the proposed settlement or compromise and costs incurred from (and including)
the date the Seller notified the Purchaser of the settlement or compromise; and

(e)
indemnify, save as set out in Clause 9.4.6(ii)(d), the Purchaser or other member
of the Purchaser’s Group concerned against all reasonable costs and expenses
(including legal and professional costs and expenses) that may be incurred as a
result of the Seller assuming conduct of the Third Party Claim.

9.4.7
The covenants in this Clause 9.4 may be enforced:

(i)
by any G4Si Group Company against the Seller; and

(ii)
by any member of the Seller’s Group against the Purchaser or a G4Si Group
Company,

under the Contracts (Rights of Third Parties) Act 1999.
9.4.8
The provisions of this Clause 9.4 may be varied or terminated by agreement
between the Seller and the Purchaser (and the Purchaser may also release or
compromise in whole or in part any liability in respect of rights or claims
contemplated by this Clause 9.4) without the consent of any G4Si Group Company.

10
Undertakings and Covenants

10.1
Non-Competition

10.1.1
Subject to Clause 10.1.2, for a period of 2 years following the Closing Date,
the Seller shall not, and the Seller shall procure that members of the Seller’s
Group shall not, directly or indirectly, engage in (including by way of
consultation, establishment, operation, investment, commercial involvement,
common management or ownership) any business for the purpose of competing with
the International Logistics Business of the G4Si Group Companies in the
International Logistics Territories, as it existed in the relevant International
Logistics Territory at the Closing Date (the “Restricted Business”).

10.1.2
Nothing in Clause 10.1.1 will apply to prevent or restrict the Seller or any
member of the Seller’s Group from:








--------------------------------------------------------------------------------

31

--------------------------------------------------------------------------------





(i)
the provision of products or services relating to Cash Business or Cash
Technology Business within International Logistics Territories, save to the
extent an International Logistics Territory is also a Cash Territory;

(ii)
the provision of products and services relating to the Secure Solutions Business
within International Logistics Territories; and

(iii)
the collection, delivery, transportation, shipment, storage or custody of
Valuables within the borders of any country or jurisdiction.

10.2
Non-Solicit

10.2.1
Subject to Clause 10.2.3, for a period of 24 months following the Closing Date,
the Seller shall not, and the Seller shall procure that members of the Seller’s
Group and any employees of the Retained Group shall not, except as specifically
permitted by the Wider Transaction Documents:

(i)
induce or attempt to induce any person who is at Closing a director or Senior
Employee of a G4Si Group Company to leave the employment of that G4Si Group
Company, or employ or attempt to employ any person who is at Closing a director
or Senior Employee of a G4Si Group Company; or

(ii)
induce or attempt to induce any person, who is at Closing or has been at any
time within the year prior to Closing a supplier of goods or services to a G4Si
Group Company, to cease to supply, or to restrict or vary the terms of supply,
to that G4Si Group Company.

10.2.2
Subject to Clause 10.2.3, for a period of 24 months following the Closing Date,
the Purchaser shall not, and the Purchaser shall procure that members of the
Purchaser’s Group and any employees of the Purchaser’s Group shall not:

(i)
induce or attempt to induce any person who is at Closing a director or Senior
Employee of any member of the Retained Group to leave the employment of that
Retained Group entity, or employ or attempt to employ any person who is at
Closing a director or Senior Employee of any member of the Retained Group; or

(ii)
induce or attempt to induce any person, who is at Closing or has been at any
time within the year prior to Closing a supplier of goods or services to any
member of the Retained Group, to cease to supply, or to restrict or vary the
terms of supply, to that Retained Group entity.

10.2.3
Neither the placing of an advertisement of, and the subsequent recruitment to, a
post available to a member of the public generally nor the recruitment of a
person through an employment agency shall constitute a breach of Clause 10.2.1
or Clause 10.2.2 provided that in the case of the recruitment of a person
through an agency:

(i)
with respect to the restrictions set out in Clause 10.2.1, neither the Seller
nor any member of the Seller’s Group nor any employee Retained Group; or

(ii)
with respect to the restrictions set out in Clause 10.2.2, neither the Purchaser
nor any member of the Purchaser’s Group nor any employee of the Purchaser’s
Group,








--------------------------------------------------------------------------------

32

--------------------------------------------------------------------------------





encourages or advises such agency to approach any such person.
10.2.4
Clauses 10.2.1 and 10.2.2 shall not apply in respect of the provision of audit
services by PricewaterhouseCoopers LLP or any other member firms of
PricewaterhouseCoopers International Limited.

10.3
Rebranding

10.3.1
It is expressly agreed that the Purchaser is not purchasing, acquiring or
otherwise obtaining any right, title or interest in the G4S Trade Marks.

10.3.2
Except as expressly permitted by Part 1 of Schedule 5 or pursuant to any other
Wider Transaction Document, the Purchaser shall not, and shall procure that no
other member of the Purchaser’s Group shall, at any time following the Closing
Date:

(i)
use the G4S Trade Marks; or

(ii)
hold itself out as having any current affiliation with any member of the
Seller’s Group.

10.3.3
The provisions of Part 1 of Schedule 5 shall apply to the licensing of the G4S
Trade Mark following the Closing Date.

10.4
Transfer of recovered money regarding cash losses

10.4.1
The provisions of this Clause 10.4 shall apply where all of the following
circumstances exist:

(i)
at any time before the Closing Date, any loss or theft shall have occurred for
which a G4Si Group Company is or is alleged to be liable;

(ii)
the G4Si Group Company, the Seller or any member of the Seller’s Group, or any
of their respective insurers shall have paid to any person, whether before or
after Closing, any amount by way of compensation for all or part of any such
loss or theft; and

(iii)
all or part of any such loss or theft (or funds corresponding thereto) shall
have been recovered by the G4Si Group Company or the Purchaser or any member of
the Purchaser’s Group.

10.4.2
In such circumstances, the Purchaser shall, or shall procure that the G4Si Group
Company or the member of the Purchaser’s Group, as the case may be, shall
promptly and within 30 days of such sums being recovered and paid to it, pay to
the Seller, or such member of the Seller’s Group as the Seller shall direct, all
amounts so recovered (net of any costs and expenses incurred), in an amount not
exceeding the sums paid to such person as referred to in Clause 10.4.1(iii) in
respect of the loss or theft, provided that any amount recovered which is below
£75,000 shall not give rise to any payment obligation on the part of the
Purchaser in respect of recovery. Further, the Purchaser shall take, or shall
procure that the G4Si Group Company or the member of the Purchaser’s Group, as
the case may be, shall take, reasonable actions to achieve any such recovery as
referred to in Clause 10.4.1(iii). The Purchaser agrees that it will co-operate
fully with any requests for information from the Seller in relation to such
amounts recovered under Clause 10.4.1(iii).








--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------





11
Confidentiality

11.1
Announcements

Save for the Announcements (as defined in the First SPA), no announcement,
communication or circular in connection with the existence or the subject matter
of this Agreement shall be made or issued by or on behalf of any member of the
Seller’s Group or any member of the Purchaser’s Group without the prior written
consent of the Seller and the Purchaser (such consent not to be unreasonably
withheld, conditioned or delayed). This shall not affect any announcement,
communication, or circular required by law or any governmental or regulatory
body or the rules of any stock exchange on which the shares of either party or
its holding company are listed but the party with an obligation to make an
announcement or communication or issue a circular (or whose holding company has
such an obligation) shall consult with the other party (or shall procure that
its holding company consults with the other party) insofar as is reasonably
practicable before complying with such an obligation.
11.2
Confidentiality

11.2.1
The Confidentiality Agreements shall cease to have any force or effect from the
date of this Agreement in so far as they relate to the G4Si Group Companies.

11.2.2
Subject to Clauses 11.1 and 11.2.3, each of the parties shall treat as strictly
confidential and not disclose or use any information received or obtained as a
result of entering into this Agreement (or any agreement entered into pursuant
to this Agreement) which relates to:

(i)
the existence and the provisions of this Agreement and of any agreement entered
into pursuant to this Agreement;

(ii)
the negotiations relating to this Agreement (and any such other agreements);

(iii)
(in the case of the Seller) any information relating to the G4Si Group Companies
following Closing and any other information relating to the business, financial
or other affairs (including future plans and targets) of the Purchaser’s Group;
or

(iv)
(in the case of the Purchaser) any information relating to the business,
financial or other affairs (including future plans and targets) of the Seller’s
Group including, prior to Closing, the G4Si Group Companies.

11.2.3
Clause 11.2.2 shall not prohibit disclosure or use of any information if and to
the extent:

(i)
the disclosure or use is required by law, any governmental or regulatory body or
any stock exchange on which the shares of a party or its holding company are
listed (including where this is required as part of any actual or potential
offering, placing and/or sale of securities of any member of the Seller’s Group
or the Purchaser’s Group);

(ii)
the disclosure or use is required to vest the full benefit of this Agreement in
either party;

(iii)
the disclosure or use is required for the purpose of any arbitral or judicial
proceedings arising out of this Agreement or any other agreement entered








--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------





into under or pursuant to this Agreement or in order to enable a determination
to be made by the Reporting Accountants under this Agreement;
(iv)
the disclosure is made to a Tax Authority in connection with the Tax affairs of
the disclosing party;

(v)
the disclosure is made to a party to whom assignment is permitted under Clause
13.3 on terms that such assignee undertakes to comply with the provisions of
Clause 11.2.2 in respect of such information as if it were a party to this
Agreement;

(vi)
the disclosure is made to professional advisers or auditors of any party on a
need to know basis and on terms that such professional advisers undertake to
comply with the provisions of Clause 11.2.2 in respect of such information as if
they were a party to this Agreement;

(vii)
the disclosure of information relating to the G4Si Group Companies or the
International Logistics Business is made by the Purchaser to any bank or
financial institution in connection with the financing/refinancing (whether in
whole or in part) by the Purchaser in the ordinary course of business not
related to the Transaction, provided such person undertakes to comply with the
provisions of Clause 11.2.2 in respect of such information as if it were a party
to this Agreement;

(viii)
the information is or becomes publicly available (other than by breach of the
Confidentiality Agreements or of this Agreement);

(ix)
the other party has given prior written approval to the disclosure or use;

(x)
the information is independently developed after Closing (other than by breach
of the Confidentiality Agreements or of this Agreement); or

(xi)
the disclosure is reasonably required to facilitate any information and/or
consultation process with any employees or Representative Body (as defined in
paragraph 7 of Schedule 9), or any equivalent body of any member of the Seller’s
Group or the Purchaser’s Group, or to allow any such body to comply with
Applicable Law or its obligations under a Wider Transaction Document,

provided that prior to disclosure or use of any information pursuant to
Clause 11.2.3(i), (ii), (iii) or (vii), the party concerned shall, where not
prohibited by law, consult with the other party insofar as is reasonably
practicable and take reasonable account of the other party’s views.
11.2.4
If this Agreement terminates or lapses without Closing having occurred, the
Purchaser shall, at its expense, as soon as practicable following request by the
Seller:

(i)
return or destroy (at the Purchaser’s election), or procure the return or
destruction (including by any professional advisers or auditors that received
information pursuant to Clause 11.2.3(vi) or bank or financial institution that
received information pursuant to Clause 11.2.3(vii)) of, all originals and hard
copies of documents containing the information referred to in Clause 11.2.2(iv)
(“Confidential Information”);








--------------------------------------------------------------------------------

35

--------------------------------------------------------------------------------





(ii)
permanently erase, or procure the permanent erasing of, all electronic copies of
Confidential Information in its possession or under its custody or control
(excluding any Confidential Information which is contained in an electronic file
created pursuant to any routine backup or archiving procedure, so long as such
file is not generally accessible beyond the need for disaster recovery or
similar operations); and

(iii)
provide written confirmation to the Seller confirming that the requirements of
Clauses 11.2.4(i) and (ii) have been complied with,

provided that, without prejudice to any duties of confidentiality contained in
this Agreement or the Confidentiality Agreements the Purchaser (and its
professional advisers or auditors that received information pursuant to Clause
11.2.3(vi) or bank or financial institution that received information pursuant
to Clause 11.2.3(vii)) may retain any Confidential Information as may be
required by law or regulation.
12
Insurance

12.1
Permitted Claims

The Seller shall (and shall procure that each member of the Seller’s Group
will):
12.1.1
not terminate or agree to terminate any Seller’s Group Insurance Policy and/or
Target Group Insurance Policy in respect of which a Permitted Claim has been
made or may be made;

12.1.2
not take (or omit to take) any action which could reasonably be expected to
adversely affect the rights of any member of a G4Si Group Company to effect
recovery of Permitted Claims; and

12.1.3
notify in accordance with the terms of the relevant Seller’s Group Insurance
Policy and/or Target Group Insurance Policy any Permitted Claims of which the
Seller (or any member of the Seller’s Group) becomes aware prior to the Closing
Date and which have not previously been notified to insurers.

12.2
Insurance Policies from Closing

12.2.1
Without prejudice to Clause 12.1, the Purchaser acknowledges and agrees that
from the Closing Date:

(i)
no G4Si Group Company shall have or be entitled to the benefit of any Seller’s
Group Insurance Policy in respect of any event, act or omission that takes place
after the Closing Date and it shall be the sole responsibility of the Purchaser
to ensure that adequate insurances are put in place for the G4Si Group with
effect from the Closing Date; and

(ii)
save to the extent required by Clause 12.1, neither the Seller nor any member of
the Seller’s Group shall be required to maintain any Seller’s Group Insurance
Policy for the benefit of any G4Si Group Company.

12.2.2
The Seller confirms that the notice period for the Target Group Insurance
Policies on termination by the relevant insurer following a change of control
event concerning the G4Si Group is 90 days.








--------------------------------------------------------------------------------

36

--------------------------------------------------------------------------------





12.3
Existing claims under Seller’s Group Insurance Policies

With respect to any claim made before the Closing Date by or on behalf of any
G4Si Group Company under any Seller’s Group Insurance Policy, if and to the
extent that:
12.3.1
the G4Si Group or the Purchaser’s Group has not been indemnified prior to the
Closing Date in respect of the Losses in respect of which the claim was made; or

12.3.2
the Losses in respect of which the claim was made have not been taken into
account in the: (i) the Carve-out Accounts; or (ii) the Closing Statement and
reduced the Working Capital accordingly,

the Seller shall (and shall procure that each member of the Seller’s Group
will), consistent with past practice on such matters, use all reasonable
endeavours after the Closing Date to recover all monies due from insurers and
shall pay any monies received (after taking into account any deductible under
the Seller’s Group Insurance Policies and less any Taxation suffered on the
proceeds and any reasonable out of pocket expenses suffered or incurred by the
Seller or any member of the Seller’s Group in connection with the claim) to the
Purchaser or, at the Purchaser’s written direction, the relevant G4Si Group
Company as soon as practicable after receipt.
12.4
New claims under Occurrence Basis Policies

12.4.1
With respect to any event, act or omission relating to any G4Si Group Company
that occurred or existed prior to the Closing Date that is covered by an
Occurrence Basis Policy which is a Seller’s Group Insurance Policy, the Seller
shall, at the direction of the Purchaser or the relevant G4Si Group Company,
make a claim under such insurance policy, provided that:

(i)
the Seller shall not be obliged to make any such claim if and to the extent that
such claim is covered by an insurance policy held by the Purchaser or a member
of the Purchaser’s Group;

(ii)
the Seller shall retain exclusive conduct of any such claim;

(iii)
the claim is promptly notified to the Seller upon the Purchaser becoming aware
of the claim and in any event within three years after the Closing Date; and

(iv)
the relevant G4Si Group Company shall be liable for any deductible or excess
under the Occurrence Basis Policy payable in respect of the claim,

such claims being “Agreed New Claims”.
12.4.2
In the event a G4Si Group Company notifies an Agreed New Claim pursuant to
Clause 12.4.1, the Seller shall (and shall procure that each member of the
Seller’s Group will) at the Purchaser’s cost and consistent with past practice
on such matters, make notifications and claims under the relevant Occurrence
Basis Policy and use all reasonable endeavours to recover all monies due from
insurers. The relevant G4Si Group Company shall be entitled to be paid any
proceeds actually received under the Occurrence Basis Policy (less any
deductible or excess actually paid by the Seller or any member of the Seller’s
Group and less any Taxation suffered on the proceeds and any reasonable out of
pocket expenses suffered or incurred by the Seller or any member of the Seller’s
Group) provided that:








--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------





(i)
the Seller shall not be required, pursuant to any requests made by the Purchaser
or any G4Si Group Company, to undertake or threaten litigation or incur any
expenditure or liability without being put in funds by the Purchaser or G4Si
Group Company prior to incurring any such expenditure or liability;

(ii)
neither the Purchaser nor any G4Si Group Company shall be entitled to any
proceeds received by the Seller’s Group under any Occurrence Basis Policy except
if and to the extent that such proceeds relate to an Agreed New Claim made
pursuant to Clause 12.4.1 in respect of:

(a)
an event, act or omission connected with the carrying on of the business of the
G4Si Group prior to the Closing Date; or

(b)
Losses for which the relevant G4Si Group Company has not already been
reimbursed, indemnified or otherwise compensated for whether under this
Agreement, the Tax Indemnity or the Wider Transaction Documents or otherwise;
and

(iii)
the Purchaser shall provide (and shall procure that the relevant G4Si Group
Company also provides) all assistance, information and co-operation reasonably
requested by the Seller or the Seller’s representatives (including the Seller’s
insurers, appointed claims handlers or any lawyers instructed in relation to
such claim).

13
Other Provisions

13.1
Further Assurances

13.1.1
Each of the parties shall, and shall use reasonable endeavours to procure that
any necessary third party shall, from time to time execute such documents and
perform such acts and things as either of them may reasonably require to
transfer the Shares to the Purchaser and to give the other the full benefit of
this Agreement.

13.1.2
The Seller shall, and shall procure that the relevant members of the Seller’s
Group shall, retain for a period of 10 years from Closing any books, records and
documents if and to the extent they relate to the G4Si Group Companies or the
business carried on by the G4Si Group Companies at Closing and shall, and shall
procure that the relevant members of the Seller’s Group shall, if reasonably
requested by the Purchaser, allow the Purchaser or the relevant G4Si Group
Company reasonable access to such books, records and documents, including the
right to take copies, at the Purchaser’s expense: (i) for the purposes of
complying with any reporting or filing obligations relating to tax, accounting
or regulatory matters; (ii) in order to negotiate, refute, settle, compromise or
otherwise deal with any claim, investigation or enquiry by a regulatory
authority regarding the G4Si Group Companies; and (iii) to enable the
Purchaser’s Group and the G4Si Group Companies to comply with their own tax
obligations or facilitate the management or settlement of their own tax affairs.

13.1.3
The Purchaser shall, and shall procure that the relevant G4Si Group Companies
shall, retain for a period of 10 years from Closing any books, records and
documents of the G4Si Group Companies if and to the extent they relate to the
period prior to Closing and shall, and shall procure that the relevant G4Si
Group Companies shall, if








--------------------------------------------------------------------------------

38

--------------------------------------------------------------------------------





reasonably requested by the Seller, allow the Seller reasonable access to such
books, records and documents, including the right to take copies, at the
Seller’s expense: (i) for the purposes of complying with any reporting or filing
obligations relating to tax, accounting or regulatory matters; (ii) in order to
negotiate, refute, settle, compromise or otherwise deal with any claim,
investigation or enquiry by a regulatory authority regarding the G4Si Group
Companies; and (iii) to enable the Seller’s Group to comply with its own tax
obligations or facilitate the management or settlement of its own tax affairs.
13.1.4
Release of Guarantees

(i)
The Purchaser shall use reasonable endeavours to procure as soon as reasonably
practicable after Closing, the release of the Seller or any member of the
Seller’s Group from the Seller’s Group Guarantees. Pending such release, the
Purchaser shall indemnify the Seller and any member of the Seller’s Group
against all amounts paid by any of them pursuant to the Seller’s Group
Guarantees in respect of any such liability of the G4Si Group Companies which
arises after Closing. If

(a)
any Seller’s Group Guarantee has not been released by the date that is six
months after the Closing Date; or

(b)
any Seller’s Facility Guarantee has not been released by the date that is three
months after the Closing Date;

the Purchaser shall, if requested by the Seller, promptly and in any event
within three Business Days provide a sum of cash to the guaranteed party under
that Seller’s Group Guarantee or Seller’s Facility Guarantee equal to the
maximum amount that is being guaranteed under the Seller’s Group Guarantee or
Seller’s Facility Guarantee (as applicable) to that guaranteed party. Such cash
will be held by that guaranteed party as collateral for the obligations that are
the subject of such Seller’s Group Guarantee or Seller’s Facility Guarantee and
the Purchaser shall enter into the documents requested by that guaranteed party
to reflect those collateral arrangements. After paying such cash to that
guaranteed party the Purchaser shall procure the release of such Seller’s Group
Guarantee or Seller’s Facility Guarantee and notify the Seller once the Seller’s
Group Guarantee or Seller’s Facility Guarantee has been released.
(ii)
The Seller shall use reasonable endeavours to procure as soon as reasonably
practicable after Closing, the release of each G4Si Group Company from any
securities, guarantees or indemnities given by or binding upon the G4Si Group
Company in respect of any liability of the Seller or any member of the Seller’s
Group (the “G4Si Group Company Guarantees”). Pending such release, the Seller
shall indemnify the G4Si Group Companies against all amounts paid by any of them
pursuant to the G4Si Group Company Guarantees in respect of any such liability
of the G4Si Group Companies. If any G4Si Group Company Guarantee has not been
released by the date that is six months after the Closing Date, the Seller
shall, if requested by the Purchaser, promptly and in any event within three
Business Days provide a sum of cash to the guaranteed party under that G4Si
Group Company Guarantee equal to the maximum








--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------





amount that is being guaranteed under the G4Si Group Company Guarantee to that
guaranteed party. Such cash will be held by that guaranteed party as collateral
for the obligations that are the subject of such G4Si Group Company Guarantee
and the Seller shall enter (or procure the entry into of) the documents
requested by that guaranteed party to reflect those collateral arrangements.
After paying such cash to that guaranteed party the Seller shall procure the
release of such G4Si Group Company Guarantee and notify the Purchaser once the
G4Si Group Company Guarantee has been released.
13.1.5
Repayment of Intra-Group Trading Payables and Receivables

(i)
The Purchaser shall procure that the relevant G4Si Group Company repays to the
relevant member of the Seller’s Group any Intra-Group Trading Payables within
the time period specified in the relevant invoice or other documentation
supporting the transaction from the relevant member of the Seller’s Group (such
invoice or documentation being delivered in the ordinary course, including with
respect to timing of delivery and payment).

(ii)
The Seller shall procure that the relevant member of the Seller’s Group repays
to the relevant G4Si Group Company any Intra-Group Trading Receivables within
the time period specified in the relevant invoice or other documentation
supporting the transaction from the relevant G4Si Group Company (such invoice or
documentation being delivered in the ordinary course, including with respect to
timing of delivery and payment).

13.2
Whole Agreement

13.2.1
The Transaction Documents and the First SPA contain the whole agreement between
the parties relating to the sale and purchase of the Shares to the exclusion of
any terms implied by law which may be excluded by contract and supersede any
previous written or oral agreement between the parties in relation to the sale
and purchase of the Shares.

13.2.2
The Purchaser agrees and acknowledges that, in entering into the Transaction
Documents and the First SPA, it is not relying on any representation, warranty
or undertaking not expressly incorporated into them.

13.2.3
Each of the parties agrees and acknowledges that its only right and remedy in
relation to any representation, warranty or undertaking made or given in or in
connection with the Transaction Documents and the First SPA shall be for breach
of the terms of the Transaction Documents and the First SPA and, save for any
termination rights explicitly set out in the Transaction Documents and the First
SPA, each of the parties waives all other rights and remedies (including rights
and remedies to claim damages in tort or under statute or civil codes, or to
(wholly or partly) rescind, nullify or terminate (whether by court or arbitral
order or otherwise) the Transaction Documents and the First SPA) in relation to
any such representation, warranty or undertaking.

13.2.4
Nothing in this Clause 13.2 excludes or limits any liability for fraud.








--------------------------------------------------------------------------------

40

--------------------------------------------------------------------------------





13.3
Assignment

Neither the Seller nor the Purchaser may, without the prior written consent of
the other (such consent not to be unreasonably withheld, conditioned or
delayed), assign, grant any security interest over, hold on trust or otherwise
transfer the benefit of the whole or any part of this Agreement save that:
13.3.1
the Purchaser may assign the benefit of this Agreement (in whole or in part) to
any member of the Purchaser’s Group (from time to time); and

13.3.2
the Seller may assign the benefit of this Agreement (in whole or in part) to any
member of the Seller’s Group (from time to time),

provided that neither the Seller nor the Purchaser (as applicable) shall be
under any greater obligation or liability thereby than if such assignment had
never occurred and that the amount of loss or damage recoverable by the assignee
shall be calculated as if that person had been originally named as the Purchaser
or the Seller (as applicable) in this Agreement (and, in particular, shall not
exceed the sum which would, but for such assignment, have been recoverable
hereunder by the Purchaser or the Seller (as applicable) in respect of the
relevant fact, matter or circumstance).
13.4
UK: Third Party Rights

13.4.1
A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of, or enjoy any benefit
under, this Agreement, except if and to the extent set out in this Clause 13.4
or as otherwise provided in this Agreement.

13.4.2
An assignee pursuant to Clause 13.3 may enforce and rely on this Agreement as if
it were a party.

13.5
Variation

No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the parties.
13.6
Method of Payment and Set Off

13.6.1
Any adjustments to such repayment pursuant to Clause 6.4 may be settled by
payments between the Seller, for itself and on behalf of the relevant members of
the Seller’s Group, and the Purchaser, for itself and on behalf of the relevant
G4Si Group Companies.

13.6.2
The repayment of an Estimated Intra-Group Financing Receivables to be made to a
G4Si Group Company or the repayment of an Estimated Intra-Group Financing
Payable to be made to a member of the Seller’s Group pursuant to Clause 5.7.1
may be settled by payments between the Seller (or a member of the Seller’s
Group), for itself and on behalf of the relevant members of the Seller’s Group,
and the Purchaser (or a member of the Purchaser’s Group), for itself and on
behalf of the relevant G4Si Group Companies.

13.6.3
Any payments pursuant to this Agreement shall be made in cash, in full, without
any set off, counterclaim, restriction or condition and without any deduction or
withholding (save as may be required by law or as otherwise agreed), except
that:








--------------------------------------------------------------------------------

41

--------------------------------------------------------------------------------





(i)
payments due between the Seller and the Purchaser:

(a)
in relation to repayments of the Estimated Intra-Group Financing Payables and
Estimated Intra-Group Financing Receivables pursuant to Clause 5.7.1 and 13.6.2;
or

(b)
in relation to adjustments to those repayments pursuant to Clause 6.4,

respectively, may be set off against each other to produce a net sum; and
(ii)
payments due between the Seller and the Purchaser pursuant to Clause 6.3 may be
set off against each other to produce a net sum.

13.6.4
Any payments pursuant to this Agreement shall be effected by crediting for same
day value the account specified by the Seller or the Purchaser (as the case may
be) on behalf of the party entitled to the payment reasonably in advance and in
sufficient detail to enable payment in cash by electronic transfer to be
effected on or before the due date for payment.

13.6.5
Payment of a sum in accordance with this Clause 13.6 shall constitute a payment
in full of the sum payable and shall be a good discharge to the payer (and those
on whose behalf such payment is made) of the payer’s obligation to make such
payment and the payer (and those on whose behalf such payment is made) shall not
be obliged to see to the application of the payment as between those on whose
behalf the payment is received.

13.7
Costs

13.7.1
The Seller shall bear all costs incurred by it and the Seller’s Group in
connection with the preparation and negotiation of, and the entry into, the
Wider Transaction Documents and the sale of the Shares.

13.7.2
The Purchaser shall bear all such costs incurred by it in connection with the
preparation and negotiation of, and the entry into, the Wider Transaction
Documents and the purchase of the Shares.

13.8
Notarial Fees, Registration, Stamp, Transfer Taxes and Duties

Subject to the provisions of the Tax Indemnity, the Purchaser shall bear the
cost of all notarial fees and all registration, stamp and transfer taxes and
duties or their equivalents in all jurisdictions where such fees, taxes and
duties are payable in respect of the sale and purchase of the Shares pursuant to
this Agreement. The Purchaser shall arrange the payment of such fees, taxes and
duties, including fulfilling any administrative or reporting obligation imposed
by the jurisdiction in question in connection with such payment. The Purchaser
shall pay to the Seller or any other member of the Seller’s Group an amount
equal to any Losses suffered by the Seller or member of the Seller’s Group as a
result of the Purchaser failing to comply with its obligations under this Clause
13.
13.9
Interest

If a party defaults in the payment when due of any sum payable under this
Agreement or the Tax Indemnity its liability shall be increased to include
interest on such sum from the date when such payment is due until the date of
actual payment (after as well as before judgment) at a rate per annum equal to
SONIA. Such interest shall accrue from day to day.







--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------





13.10
Grossing-up

13.10.1
All sums payable under this Agreement shall be paid in cash free and clear of
all deductions, withholdings, set-offs or counterclaims whatsoever save only as
may be permitted by Clause 13.6.1 or required by law. If any deductions or
withholdings are required by law, the payer shall account to the relevant
governmental authority or Tax Authority for the amount so required to be
deducted or withheld and, except:

(i)
in the case of interest payable under Clause 13.9; and

(ii)
in the case of the Purchase Price where such withholding or deduction is: (a)
required by a change of law introduced or coming into force after the date of
this Agreement; and (b) not a withholding or deduction which would not have
arisen but for the payer being incorporated or tax resident in the jurisdiction
imposing such withholding or deduction,

the payer shall be obliged to pay to the recipient such additional amounts as
will ensure that the recipient receives, in total, an amount which (after such
deduction or withholding has been made) is no more and no less than it would
have been entitled to receive in the absence of any such requirement to make a
deduction or withholding, provided that if a party shall have transferred (for
the avoidance of doubt, by whatever means, including by way of a declaration of
trust or anything that amounts in substance to a transfer) the benefit in whole
or in part of this Agreement or shall have changed its tax residence or the
permanent establishment to which the rights under this Agreement are allocated
or any affiliate or person with an interest in a party shall have transferred
its rights under this Agreement or its interest in the party or changed its tax
residence or the permanent establishment to which its rights under this
Agreement or its interest in the party are allocated then the liability of the
other party under this Clause 13.10.1 shall be limited to that (if any) which it
would have been had no such transfer or change taken place.
13.10.2
The recipient or expected recipient of an amount paid under this Agreement (or
any affiliate of or person with an interest in such recipient) shall take such
measures as are reasonable to claim from the appropriate Tax Authority any
exemption, rate reduction, refund, credit or similar benefit (including pursuant
to any relevant double tax treaty) to which it is entitled in respect of any
deduction or withholding in respect of which a payment has been made or would
otherwise be required to be made pursuant to Clause 13.10.1 and, for such
purposes, shall, within any applicable time limits, submit any claims, notices,
returns or applications and send a copy thereof to the payer.

13.10.3
If the recipient of a payment made under this Agreement (or any affiliate of or
person with an interest in such recipient) obtains a refund of or obtains and
utilises a credit for any Taxation payable by it or similar benefit by reason of
any deduction or withholding for or on account of Taxation then it shall
reimburse to the payer such part of such additional amounts paid pursuant to
Clause 13.10.1 as the recipient of the payment certifies to the payer will leave
it (together with any affiliate of or person with an interest it) (after such
reimbursement) in no better and no worse position than would have arisen if the
payer had not been required to make such deduction or withholding.








--------------------------------------------------------------------------------

43

--------------------------------------------------------------------------------





13.10.4
Subject to Clause 4.1.5, where any payment is made or to be made under this
Agreement pursuant to an indemnity, compensation or reimbursement provision
(which, for the avoidance of doubt, shall not include any reimbursement made
pursuant to Clause 13.10.3) then the sum payable shall be adjusted to such sum
as will ensure that:

(i)
after payment of any Taxation charged on such sum in the hands of the recipient
(or any affiliate of or person with an interest in such recipient) (including
any Taxation which would have been charged in the absence of any Reliefs); and

(ii)
after giving credit for any Relief that is or will be available to the recipient
(or any affiliate of or person with an interest in such recipient) in respect of
the matter giving rise to the payment,

the recipient shall be left with a sum equal to the sum that it would have
received in the absence of such a charge to Taxation or Relief provided first
that the reference in this Clause 13.10.4 to a Relief shall include any saving
of Taxation which is the subject of Clause 4.1.5 and provided secondly that if a
party shall have transferred (for the avoidance of doubt, by whatever means,
including by way of a declaration of trust or anything that amounts in substance
to a transfer) the benefit in whole or in part of this Agreement or shall have
changed its tax residence or the permanent establishment to which the rights
under this Agreement are allocated (or any affiliate of or person with an
interest in a party shall have transferred its rights under this Agreement or
its interest in the party or changed its tax residence or the permanent
establishment to which its rights under this Agreement or its interest in the
party are allocated) then the liability of the other party under this Clause
13.10.4 shall be limited to that (if any) which it would have been had no such
transfer or change taken place.
13.10.5
Clause 13.10.4 shall not apply if and to the extent that the amount of the
indemnity, compensation or reimbursement payment has already been adjusted to
take account of the Taxation that will or would be charged on receipt or relief
that is or will be available in respect of the matter giving rise to the
payment.

13.10.6
Should the Purchaser consider that it is required by law so to withhold amounts
from the Purchase Price which fall within Clause 13.10.1(ii), the Purchaser
will:

(i)
notify the Seller at least twenty Business Days prior to making any deduction
(which notice shall include a statement of the amounts the Purchaser intends to
deduct or withhold in respect of making such payment and the applicable
provision of law requiring it to withhold or deduct);

(ii)
provide the Seller with a reasonable opportunity to provide such forms or other
evidence that would eliminate or reduce any such deduction or withholding; and

(iii)
cooperate in good faith with the Seller to reduce or eliminate such deduction or
withholding.

13.11
VAT

13.11.1
Where under the terms of this Agreement one party is liable to indemnify or
reimburse another party in respect of any costs, charges or expenses, the
payment shall include








--------------------------------------------------------------------------------

44

--------------------------------------------------------------------------------





an amount equal to any VAT thereon not otherwise recoverable by the other party,
subject to that party using reasonable endeavours to recover such amount of VAT
as may be practicable.
13.11.2
If any payment under this Agreement constitutes the consideration for a taxable
supply for VAT purposes, then, unless specifically provided otherwise: (i) the
recipient shall provide to the payer a valid VAT invoice; and (ii) except where
the reverse charge procedure applies, and subject to the provision of a valid
VAT invoice in accordance with (i), in addition to that payment the payer shall
pay to the recipient any VAT due.

13.12
Notices

13.12.1
Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

(i)
in writing in English; and

(ii)
delivered by hand, e-mail, recorded or special delivery or courier using an
internationally recognised courier company.

13.12.2
A Notice to the Seller shall be sent to such party at the following address or
to such other person and address as the Seller may notify by Notice to the
Purchaser from time to time in which case such person and address shall
supersede the following address:

G4S PLC
5th Floor, Southside, 105 Victoria Street, London, United Kingdom SW1E 6QT
E-mail: Soren.lundsberg@g4s.com
Attention: Soren Lundsberg-Nielsen, Group General Counsel
With a copy to:
Linklaters LLP
One Silk Street, London EC2Y 8HQ
Email: Aedamar.Comiskey@Linklaters.com and Kanyaka.Ramamurthi@Linklaters.com
Attention: Aedamar Comiskey and Kanyaka Ramamurthi
13.12.3
A Notice to the Purchaser shall be sent to such party at the following address
or to such other person and address as the Purchaser may notify by Notice to the
Seller from time to time in which case such person and address shall supersede
the following address:

The Brink’s Company
555 Dividend Dr, Coppell, TX 75019, United States
E-mail: Dobrien@brinkscompany.com and lblackwood@brinkscompany.com and
CorporateSecretary@brinkscompany.com
Attention: Dana O’Brien, General Counsel and Lindsay Blackwood







--------------------------------------------------------------------------------

45

--------------------------------------------------------------------------------





With a copy to:
Allen & Overy LLP
One Bishops Square, London E1 6AD
Email: David.Broadley@Allenovery.com and Lisa.Goransson@Allenovery.com
Attention: David Broadley and Lisa Goransson
13.12.4
Subject to Clause 13.12.5, a Notice shall be effective upon receipt and shall be
deemed to have been received:

(i)
at the time recorded by the delivery company, in the case of recorded delivery;

(ii)
at the time of delivery, if delivered by hand or courier; or

(iii)
at the time of sending if sent by e-mail, provided that receipt shall not occur
if the sender receives an automated message that the e-mail has not been
delivered to the recipient.

13.12.5
A Notice that is deemed by Clause 13.12.4 to be received after 5.00 p.m. on any
day, or on a Saturday, Sunday or public holiday in the place of receipt, shall
be deemed to be received at 9.00 a.m. on the next day that is not a Saturday,
Sunday or public holiday in the place of receipt.

13.12.6
For the purposes of this Clause 13.12, all references to time are to local time
in the place of receipt. For the purposes of Notices by e-mail, the place of
receipt is the place in which the party to whom the Notice is sent has its
postal address for the purpose of this Agreement.

13.12.7
E-mail is not permitted for any Notice which: (i) terminates, gives notice to
terminate or purports to terminate this Agreement; or (ii) notifies or purports
to notify an actual or potential claim for breach of or under this Agreement.

13.13
Invalidity

13.13.1
If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, the provision shall apply with whatever
deletion or modification is necessary so that the provision is legal, valid and
enforceable and gives effect to the commercial intention of the parties.

13.13.2
If and to the extent it is not possible to delete or modify the provision, in
whole or in part, under Clause 13.13.1, then such provision or part of it shall,
if and to the extent that it is illegal, invalid or unenforceable, be deemed not
to form part of this Agreement and the legality, validity and enforceability of
the remainder of this Agreement shall, subject to any deletion or modification
made under Clause 13.13.1, not be affected.

13.14
Counterparts

This Agreement may be entered into in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any party may enter
into this Agreement by executing any such counterpart.
13.15
Arbitration








--------------------------------------------------------------------------------

46

--------------------------------------------------------------------------------





13.15.1
The LCIA Arbitration Rules, as amended from time to time (the “LCIA Rules”) are
incorporated by reference into this Clause 13.15 and capitalised terms used in
this Clause 13.15 which are not otherwise defined in this Agreement have the
meaning given to them in the LCIA Rules.

13.15.2
Any dispute, claim, difference or controversy arising out of or connected with
this Agreement, including a dispute as to the validity, existence
interpretation, performance, breach or termination or the consequences of its
nullity and any dispute relating to any non-contractual obligations arising out
of or in connection with this Agreement or this Clause 13.15, shall be referred
to and finally resolved by arbitration conducted with its seat or legal place in
London and conducted in the English language by three arbitrators pursuant to
the LCIA Rules, save that, unless the parties agree otherwise:

(i)
the Claimant (or Claimants jointly) shall nominate an arbitrator for appointment
by the LCIA Court. The Respondent (or Respondents jointly) shall nominate an
arbitrator for appointment by the LCIA Court. If one party fails to appoint an
arbitrator within 30 days of receiving notice of the appointment of an
arbitrator by the other party then that arbitrator shall be appointed by the
LCIA Court;

(ii)
the third arbitrator, who shall act as the presiding arbitrator of the tribunal,
shall be nominated by the two arbitrators nominated by or on behalf of the
parties. If he is not so nominated within 30 days of the date of nomination of
the later of the two party-nominated arbitrators to be nominated, he shall be
chosen by the LCIA Court;

(iii)
any party to an arbitration commenced pursuant to this Clause 13.15 may, prior
to the constitution of an Arbitral Tribunal in respect of that arbitration, join
any party to this Agreement or any Transaction Document to that arbitration by
delivery of a notice to the party it seeks to join at the address given for the
sending of notices under this Agreement or the relevant Transaction Document (as
applicable);

(iv)
the parties agree to the consolidation of any two or more arbitrations commenced
pursuant to this Clause 13.15 and/or the arbitration agreement contained in any
Transaction Document, subject to and in accordance with the LCIA Rules. For the
avoidance of doubt, this Clause 13.15.2(iv) is an agreement in writing by all
parties to any arbitrations to be consolidated for the purposes of Article
22.1(ix) of the LCIA Rules; and

(v)
to the extent permitted by law, each party waives any objection, on the basis
that a dispute has been resolved in a manner contemplated by this Clause 13.15,
to the validity and/or enforcement of any arbitral award.

13.16
Governing Law and Submission to Jurisdiction

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.







--------------------------------------------------------------------------------

47

--------------------------------------------------------------------------------








SIGNATORIES
This Agreement has been duly entered into on the date shown at the beginning.


 
 
 
SIGNED by _Timothy Weller__
on behalf of G4S plc:
 
/s/ Timothy Weller
 
 
Signature







 
 
 
SIGNED by _Dana O’Brien___
on behalf of The Brink’s Company:
 
/s/ Dana O’Brien
 
 
Signature








--------------------------------------------------------------------------------

48

--------------------------------------------------------------------------------








Schedule 9    
Warranties given by the Seller under Clause 7.1
For the purposes of this Schedule 9, “International Logistics Business” means
the business of shipment of Valuables across international borders of the G4Si
Group Companies.
1
Corporate Information

1.1
The Shares and the G4Si Group Companies

1.1.1
The Relevant Seller:

(i)
is the sole legal and beneficial owners of the Shares; and

(ii)
has the right to exercise all voting, economic and other rights over the Shares.

1.1.2
The Shares comprise the whole of the issued and allotted share capital of the
Company, have been properly and validly issued and allotted and are each fully
paid.

1.1.3
Save as set out in Schedule 2, a G4Si Group Company:

(i)
is the sole legal and beneficial owner of all of the shares in each of the
Subsidiaries; and

(ii)
has the right to exercise all voting and other rights over such shares.

1.1.4
The shares in the Subsidiaries comprise the whole of the issued and allotted
share capital of the Subsidiaries, have been properly and validly issued and
allotted and each are fully paid.

1.1.5
No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, conversion, issue, registration,
sale or transfer or repayment of any share capital or any other security giving
rise to a right over, or an interest in, the capital of any G4Si Group Company
under any option, agreement or other arrangement (including conversion rights
and rights of pre-emption).

1.1.6
There are no Encumbrances on, and no restrictions affecting the transferability
of, the shares in any G4Si Group Company.

1.1.7
The particulars contained in Schedule 2 are true and accurate.

1.1.8
No G4Si Group Company:

(i)
holds or beneficially owns or, except as provided for in the Reorganisation
Steps Plan, has agreed to acquire any securities in any company other than
another G4Si Group Company; or

(ii)
is, or, except as expressly provided for in the Reorganisation Steps Plan, has
agreed to become, a member of any partnership (whether incorporated or
unincorporated) or other unincorporated association, joint venture or consortium
(other than recognised trade associations).

1.1.9
No G4Si Group Company is an officer of any company other than another G4Si Group
Company.

1.2
Constitutional documents, corporate registers and minute books

1.2.1
The constitutional documents in the Data Room are true, accurate and materially
complete copies of the constitutional documents of the G4Si Group Companies.

1.2.2
The statutory registers and minute books required to be maintained by each G4Si
Group Company under the law of the jurisdiction of its incorporation:

(i)
are maintained in accordance with Applicable Law; and

(ii)
contain up to date records of all matters required to be dealt with in such
registers and books in accordance with Applicable Law,

in each case in all material respects.
1.2.3
All registers, books and records referred to in paragraph 1.2.2 are in the
possession (or under the control) of the relevant G4Si Group Company.

1.2.4
In the three years prior to the date of this Agreement, all material filings
required by Applicable Law to be delivered or made by the G4Si Group Companies
to the company registries in each relevant jurisdiction have been duly delivered
or made on a timely basis within the time periods required by Applicable Law.

2
Carve-out Accounts and 2019 Management Accounts

2.1
Carve-out Accounts








--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





2.1.1
The Carve-out Accounts have been extracted from the reporting schedules used to
prepare the audited consolidated financial statements of the Seller as set out
therein subject to the adjustments described in the Carve-out Accounts.

2.1.2
The Carve-out Accounts:

(i)
have been prepared in accordance with the basis of preparation set out therein;

(ii)
do not materially misstate the assets and liabilities of the relevant Group
Company as at the date thereof nor the profits or losses of the relevant Group
Company for the period to which they relate;

(iii)
have been prepared in good faith on a consistent basis, in all material
respects, with the basis employed in the Seller’s Accounts including in relation
to accounting policies, procedures, estimation techniques and the application of
management judgements; and

(iv)
enable a reasonable judgement to be made as to financial position of the
relevant Group Company as at the Carve-out Accounts Date and for the period to
which they relate (as applicable).

2.2
2019 Management Accounts

The Management Accounts and the Period End Financial Data have been prepared in
good faith on a consistent basis, in all material respects, with the basis
employed in the Seller’s Accounts, including in relation to accounting policies,
procedures, estimation techniques and the application of management judgements.
2.3
Dividends and distributions

All dividends or other distributions of profits or assets declared, made or paid
by a G4Si Group Company in the two years prior to the date of this Agreement
have been declared, made and paid in accordance with Applicable Law and its
constitutional documents.
3
Financial Obligations

3.1
Financial facilities

3.1.1
Accurate and materially complete particulars (including amounts) of all
outstanding financial facilities (including loan capital, all outstanding money
borrowed or raised and money raised by acceptances or debt factoring) of any
G4Si Group Company(ies) exceeding £3,000,000 outstanding or available are set
out in the Data Room.

3.1.2
So far as the Seller is aware, the total amount borrowed by each G4Si Group
Company does not exceed any limitation on borrowing contained in: (i) its
constitutional documents; or (ii) any material contract to which it is a party
(including its overdraft facilities).

3.2
Guarantees and security

Other than in the ordinary and usual course of business, so far as the Seller is
aware, there is no outstanding guarantee or other security or arrangement having
an effect equivalent to the granting of security given:
3.2.1
by any G4Si Group Company; or








--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





3.2.2
for the benefit of any G4Si Group Company.

3.3
Continuation of facilities

In relation to financial facilities under which any G4Si Group Company has
outstanding Indebtedness in an amount in excess of £3,000,000, so far as the
Seller is aware:
3.3.1
there has not been any material contravention of, or non-compliance by the
relevant G4Si Group Company with, any of its terms or conditions;

3.3.2
no steps for the enforcement of any Encumbrance have been taken or, so far as
the Seller is aware, threatened;

3.3.3
there has not been any material alteration to its terms and conditions; and

3.3.4
neither the Seller nor any G4Si Group Company has done anything which might
affect or prejudice its continuation.

3.4
Derivative transactions

No G4Si Group Company has outstanding any obligation in respect of a derivative
transaction (including any foreign exchange transaction).
3.5
Government grants

No G4Si Group Company is subject to any arrangement for receipt or repayment of
any grant, subsidy or financial assistance from any governmental department or
other body which, in any case, is material in the context of that G4Si Group
Company.
3.6
Loans

So far as the Seller is aware, no G4Si Group Company owns the benefit of any
debt (whether present or future, actual or contingent) other than: (i) debts
owing to it in the ordinary course of its business; and (ii) debts owing to it
from another G4Si Group Company.
4
Assets

4.1
Real estate

4.1.1
The Properties

(i)
The Properties comprise all of the premises, buildings, land and other property
rights owned, occupied or otherwise used by the International Logistics Business
or in which the G4Si Group Companies have an interest and which are material to
the G4Si Group as a whole.

(ii)
All deeds and documents necessary to prove title to each of the Properties in
Schedule 3 are in the possession or control of the G4Si Group Companies.

(iii)
The particulars of the Properties set out in Part 1 and Part 2 of Schedule 3 are
true and accurate in all material respects.

4.1.2
Title

In relation to each Property set out in Schedule 3:
(i)
a G4Si Group Company (as named in Schedule 3 as owner of the Property):








--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





(a)
is the legal owner of and beneficially entitled to the whole of the Property or
the lessee, as applicable and is in exclusive occupation of it; and

(b)
so far as the Seller is aware has the legal rights necessary to use the Property
in the manner in which it is presently used;

(ii)
there are no Encumbrances in or over the Property;

(iii)
so far as the Seller is aware there is no covenant, restriction, burden or
stipulation affecting any Property which conflicts with its current use;

(iv)
the G4Si Group Company named in Schedule 3 as owner of the Property has, so far
as the Seller is aware, the right to use such Property in accordance with its
current use;

(v)
the Seller is not aware of any subsisting breaches of applicable planning acts
or of any relevant by-laws or building regulation which have been committed in
relation to the Properties in the two years prior to the date of this Agreement
which has had or may have a material adverse effect on the use of the Property
for the purpose of the G4Si Group Company’s business;

(vi)
so far as the Seller is aware, there are no third-party rights or interests,
options or rights of pre-emption or first refusal affecting the Property nor is
any person in the course of acquiring any such rights or interests;

(vii)
so far as the Seller is aware, there are no notices or disputes between the G4Si
Group Company and any third party (including any Government department or
authority) which have had or may have a material adverse effect on the Property
or the use of the Property for the purpose of the G4Si Group Company’s business
(including disputing any G4Si Group Company’s right to occupy any of the
Properties);

(viii)
the requisite details have been completed in Schedule 3 and, so far as the
Seller is aware, no G4Si Group Company has received any subsisting notice
alleging a material breach on the part of the tenant of any covenants,
conditions and agreements contained in the relevant leases; and

(ix)
the rent has been paid up to date.

4.2
Ownership of assets

4.2.1
All material assets included in the Carve-out Accounts or acquired by any of the
G4Si Group Companies since the Carve-out Accounts Date, other than the
Properties, the Intellectual Property Rights and any assets disposed of or
realised in the ordinary and usual course of business, and excepting rights and
retention of title arrangements arising by operation of law in the ordinary
course of business:

(i)
are legally and beneficially owned, leased or licensed by the G4Si Group
Companies; and

(ii)
are, where capable of possession, in the possession or under the control of the
relevant G4Si Group Company.

4.2.2
None of the material assets of the G4Si Group (other than the Properties) is
subject to any Encumbrance.








--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





4.3
Sufficiency of Assets

So far as the Seller is aware:
4.3.1
all of the assets which are required for the carrying on of the International
Logistics Business materially in the manner in which it was carried on
immediately prior to the date of this Agreement are in the possession of or
under the control of the G4Si Group Companies or will be provided in accordance
with the Wider Transaction Documents (unless specifically excluded thereunder);
and

4.3.2
no member of the Seller’s Group has given or received any written notification
in relation to the validity or termination of the G4Si Group Companies’ right to
use or control such assets which has had or may have a material adverse effect
on the International Logistics Business carried on by such G4Si Group Company.

4.4
Condition

All of the plant, machinery, equipment and vehicles that is material to the
International Logistics Business are in a reasonable state of repair, subject to
ordinary course wear and tear and scheduled repair and replacement and can be
used for the purposes for which they are used on the date of this Agreement.
5
Intellectual Property Rights and Information Technology

5.1
Definitions

For the purposes of this paragraph 5:
“Business IT” means all Information Technology which is owned or used by any
G4Si Group Company in relation to the International Logistics Business and which
is material to the International Logistics Business;
“Data Protection Authority” means any body responsible for enforcing Data
Protection Legislation;
“Data Protection Legislation” means the following legislation to the extent
applicable from time to time: (a) national laws implementing the Directive on
Privacy and Electronic Communications (2002/58/EC); (b) the General Data
Protection Regulation (2016/679) and any national law issued under that
Regulation; and (c) any other similar national privacy law;
“Information Technology” means computer systems, communication systems,
software, hardware and related services; and
“Owned Business IPR” means any Business IPR owned by any G4Si Group Company.
5.2
Intellectual Property Rights

5.2.1
There is no Owned Business IPR that is registered or the subject of applications
for registration.

5.2.2
Save for Business IPR to be provided under the Transitional Services Agreement
or this Agreement, all of the Business IPR owned by or licensed to the Seller’s
Group and which is required for the carrying on of the International Logistics
Business materially in the manner in which it was carried on immediately prior
the date of this Agreement is legally and beneficially owned by the G4Si Group
Companies or licensed to a G4Si Group Company under a licence agreement.








--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





5.2.3
All licences of Intellectual Property Rights to or from any G4Si Group Company
that are material to the International Logistics Business are disclosed in the
Data Room and, in respect of each such licence:

(i)
it is in full force and effect, and no written notice has been served or,
received by any G4Si Group Company to terminate it; and

(ii)
so far as the Seller is aware, the obligations of all parties thereto have been
complied with in all material respects and no G4Si Group Company has received
written notice of any dispute that would entitle the counterparty to terminate
it.

5.2.4
No G4Si Group Company and no member of the Seller’s Group has, in the past two
years, received a written notice alleging that the operation or products or
services of any G4Si Group Company infringe or misuse the Intellectual Property
Rights of a third party, and, so far as the Seller is aware:

(i)
no current operations or products or services of any G4Si Group Company infringe
or misuse any Intellectual Property Rights of any third party; and

(ii)
no G4Si Group Company is engaged in an outstanding dispute under which it is
alleged that the operations or products or services of any G4Si Group Company
infringe the Intellectual Property Rights of a third party,

in each case which has had or may have a material adverse effect on that G4Si
Group Company’s business.
5.2.5
So far as the Seller is aware:

(i)
the Owned Business IPR is not being infringed or used without authorisation by
any third party; and

(ii)
no G4Si Group Company is engaged in an outstanding dispute under which it is
alleged that the operations or products or services of a third party infringe
the Owned Business IPR.

5.2.6
So far as the Seller is aware: (i) no current or former employees, consultants
or independent contractors of any G4Si Group Company who have contributed to the
creation or development of any Intellectual Property Rights are claiming any
right, title or interest in and to any Intellectual Property Rights relating to
the International Logistics Business; and (ii) no current or former employee or
any consultant or independent contractor of any G4Si Group Company who has
contributed to the creation or development of any Intellectual Property Rights
relating to the International Logistics Business is in breach of any obligation
to assign to a G4Si Group Company all of its right, title and interest in and to
any Intellectual Property Rights relating to the International Logistics
Business.

5.3
Information Technology

5.3.1
Each element of the Business IT is either: (i) owned or leased by, or used under
an agreement with, a G4Si Group Company; or (ii) provided for under, but subject
to, the terms of the Transitional Services Agreement.

5.3.2
In the 24 months prior to the date of this Agreement:








--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





(i)
there have been no breakdowns, security breaches, malfunctions, data loss or
failures of the Business IT; and

(ii)
so far as the Seller is aware, no G4Si Group Company has received written notice
from a material supplier that there has been a breakdown, security breach,
malfunction, data loss or failure in any Information Technology used in the
provision of services to any G4Si Group Company,

which in any case has had a material adverse effect on the business of any G4Si
Group Company.
5.3.3
Each G4Si Group Company has in place appropriate cybersecurity and business
continuity policies and procedures. So far as the Seller is aware, no G4Si Group
Company has done or omitted to do anything which is a material contravention of
those policies and procedures.

5.4
Data Protection

5.4.1
Each G4Si Group Company has complied in the last 18 months in all material
respects with the applicable requirements of the Data Protection Legislation.

5.4.2
No written notice, request, order, warning, reprimand or allegation of
non-compliance with the Data Protection Legislation (including any enforcement
notice or monetary penalty notice) has been received by any of the G4Si Group
Companies from any Data Protection Authority in the last 18 months.

5.4.3
No individual has submitted a written claim for compensation to any G4Si Group
Company under any Data Protection Legislation, whether for unauthorised
processing, loss or unauthorised disclosure of personal data or otherwise in the
last 18 months.

6
Contracts

6.1
Contracts

6.1.1
No G4Si Group Company is a party to or subject to any material contract,
transaction, arrangement or obligation (excluding any contract, transaction,
arrangement or obligation solely between two or more G4Si Group Companies and
other than in relation to any Property or contract of employment) which:

(i)
is not in the ordinary and usual course of business;

(ii)
is not wholly on an arm’s length basis; or

(iii)
requires an annual expenditure payable by any G4Si Group Company in excess of
£1,000,000.

6.1.2
So far as the Seller is aware no material supplier of any G4Si Group Company has
ceased supplying it or has materially reduced its supplies to that G4Si Group
Company in the 12 months prior to the date of this Agreement.

6.2
Joint ventures etc.

Save as set out in Schedule 2, no G4Si Group Company is, or has agreed to
become, a member of any joint venture, consortium, partnership or other
unincorporated association.







--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





6.3
Agreements with Connected Parties

6.3.1
Other than contracts that will terminate on Closing or which are entered into or
not terminated on Closing pursuant to the Wider Transaction Documents, there are
no existing contracts with a value in excess of £500,000 per annum between, on
the one hand, any G4Si Group Company and, on the other hand, the Relevant
Seller, any person who is or was a shareholder of the Relevant Seller or any
other member of the Seller’s Group (other than a G4Si Group Company).

6.3.2
No G4Si Group Company is party to any contract with a value in excess of
£500,000 per annum with any current or former Employee or current or former
director of any G4Si Group Company or any person connected with any of such
persons, or in which any such person is interested (whether directly or
indirectly), other than on normal commercial terms in the ordinary course of
business.

6.4
Corporate transactions

Except for acquisitions and disposals of G4Si Group Companies or members of the
Seller’s Group implemented in accordance with the Reorganisation Steps Plan,
there have been no acquisitions or disposals carried out in the past three years
by a G4Si Group Company for which the consideration exceeded £5,000,000 and
which, as at the date of this Agreement, have: (i) any deferred consideration
outstanding; (ii) outstanding restrictive covenants binding on any G4Si Group
Companies; or (iii) warranties or indemnities given by any G4Si Group Company,
the time limit for which has not expired.
7
Employees and Employee benefits

In this paragraph 7:
“Managing Director” means any Employee who is the Managing Director of the
International Logistics Business in any of the International Logistics
Territories;
“Relevant Period” means, unless otherwise expressly provided, the two years
ending on the date of this Agreement;
“Representative Body” means any association, trade union, works council or any
other body or persons representing any of the workers of any G4Si Group Company;
and
“Worker”, in respect of persons engaged in the United Kingdom only, has the
meaning in section 230(3)(b) of the Employment Rights Act 1996, and includes any
director and any other officer of any G4Si Group Company whether or not he is a
worker (as so defined), and includes any individual engaged by any G4Si Group
Company in a similar capacity in any International Logistics Territory.
7.1
Employee information

7.1.1
Part 2 of Schedule 4 contains details of the total number of Employees in
relation to each G4Si Group Company and the names of the Senior Employees at 1
February 2020.

7.1.2
The Data Room contains details (or in the case of paragraph 7.1.2(i) such
details have been Fairly Disclosed), anonymised where relevant, which are
accurate in all material respects, of:








--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





(i)
each Senior Employee’s principal terms and conditions of employment, including:

(a)
full particulars of remuneration and all material benefits (including any
benefits and privileges that any G4Si Group Company provides or is bound to
provide to them or their dependants, whether now or in the future);

(b)
their period of continuous employment;

(c)
the location in which they are based;

(d)
the type of contract under which he or she is employed (whether permanent,
full-time, part-time or other);

(e)
the governing law of his/her contract; and

(f)
the length of notice necessary to terminate his/her employment or, if he or she
is on a fixed term contract, the expiry date of the fixed term;

(ii)
where any Senior Employee has been continually absent from work for a period in
excess of three months, the reason for the absence;

(iii)
the standard terms and conditions of employment for Senior Employees;

(iv)
the total number of self-employed consultants or contractors and agency workers
who provide services to any G4Si Group Company;

(v)
summary details of all bonus, profit share, commission or other incentive
arrangements: (A) that are material to any G4Si Group Company; and (B) in which
any Employees are eligible to participate and, so far as the Seller is aware,
any other Workers are eligible to participate;

(vi)
details of any policies or arrangements under which Employees dismissed by
reason of redundancy in accordance with the Employment Rights Act 1996 (or any
analogous legislation in any relevant jurisdiction) are entitled to payments in
excess of statutory redundancy entitlements along with details of any custom and
practice adopted by any G4Si Group Company in relation to the making of
redundancy payments; and

(vii)
all material written employment policies relevant to the Employees of that G4Si
Group Company.

7.1.3
Other than reimbursement of expenses, wages for the current salary period and
holiday pay for the current holiday year, there are no material sums owing by
any G4Si Group Company to or from any current or former Employee (or, so far as
the Seller is aware, any other Worker) that have not been accrued or provided
for in the relevant Carve-out Accounts or which will not be accounted for in the
Closing Statement.

7.1.4
So far as the Seller is aware, except as Fairly Disclosed, since 30 September
2019, no G4Si Group Company has materially altered the terms of employment or
engagement (including but not limited to terms relating to remuneration) or
materially increased or improved any material benefit or any material customary
or discretionary arrangement or practice of any Senior Employee or a material
number of Employees








--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





or other Workers, nor has it offered, promised or agreed to any such material
future variation in the terms of employment or engagement of any Senior Employee
or a material number of Employees or other Workers.
7.2
Employees

7.2.1
So far as the Seller is aware, each G4Si Group Company has, in the last three
years, complied in all material respects with its obligations to applicants for
employment, its Employees and other Workers and former Employees and other
Workers and all Representative Bodies, and has maintained records in respect of
the same which comply with Applicable Law in all material respects.

7.2.2
All holiday pay for periods of holiday taken by Employees and other Workers has
been correctly calculated and paid, in accordance with Applicable Law.

7.2.3
There is no term of employment for any Managing Director which provides that a
change of control of any G4Si Group Company entitles the Managing Director to
treat the change of control as amounting to a breach of the relevant contract,
entitling him/her to any payment, additional period of notice or other benefit
whatsoever or entitling him/her to treat him/herself as redundant or otherwise
dismissed or released from any obligation, the effect of which, individually or
in aggregate, would be material to the relevant G4Si Group Company.

7.3
Disputes

7.3.1
The G4Si Group is not and has not within the Relevant Period been involved in
any material dispute, claim or legal proceedings under Applicable Law with or in
relation to any Senior Employee or any former Senior Employee (excluding, for
the avoidance of doubt, any former Senior Employee who entered into a valid and
legally binding settlement agreement) and, so far as the Seller is aware, there
is no fact or matter in existence which could give rise to any such material
disputes, claims or legal proceedings.

7.3.2
No enquiry or investigation affecting any G4Si Group Company has been made or,
so far as the Seller is aware, threatened by any governmental, statutory or
regulatory authority or any health and safety enforcement body in respect of any
act, event, omission or other matter arising out of or in connection with the
employment (including terms of employment, working conditions, benefits and
practices) or termination of employment of any person and, so far as the Seller
is aware, there are no circumstances which may give rise to any such enquiry or
investigation.

7.3.3
So far as the Seller is aware, no Employee of any G4Si Group Company is, or has
within the Relevant Period been, involved in any criminal proceedings relating
to their employment or engagement with the relevant G4Si Group Company and, so
far as the Seller is aware, there are no circumstances which are likely to give
rise to any such proceedings.

7.3.4
No Senior Employee is subject to a current disciplinary sanction relating to
their employment with the relevant G4Si Group Company and, so far as the Seller
is aware, there is not currently nor has there been within the Relevant Period
any disciplinary investigation or procedure in relation to any Senior Employee.
So far as the Seller is aware, no Senior Employee has within the Relevant Period
brought a grievance or








--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





otherwise raised a complaint against their employer or any of its employees,
officers or workers.
7.3.5
So far as the Seller is aware, no Employee or other Worker has in the last 12
months made a disclosure that would qualify for whistleblower protection under
Applicable Law.

7.3.6
There is not, and during the Relevant Period there has not been, any industrial
action affecting any G4Si Group Company and, so far as the Seller is aware,
there are no circumstances which might give rise to any such industrial action.

7.3.7
So far as the Seller is aware, no Senior Employee is in material breach of
his/her contract of employment or any obligation or duty (whether fiduciary,
statutory or otherwise) which he or she owes to his or her employer.

7.3.8
No G4Si Group Company has incurred any liability for a failure to provide
information or to consult with its Employees (or, so far as the Seller is aware,
any other Worker) under any Applicable Law where such liability would be
material in the context of the relevant G4Si Group Company.

7.4
Termination of employment

7.4.1
No Senior Employee has given or received notice to terminate his/her employment.

7.4.2
No member of the Seller’s Group or G4Si Group Company has proposed to terminate
the employment of any Senior Employee.

7.5
Works Councils and Employee Representative Bodies

The Data Room contains:
7.5.1
full and accurate particulars of all Representative Bodies which by law or under
any collective bargaining agreement have the right to be informed and consulted
on matters which affect the Employees of any G4Si Group Company; and

7.5.2
all union recognition agreements, collective or workforce agreements, trade
union membership agreements, dismissal procedures agreements, works council and
European Works Council agreements (other than national collective bargaining
agreements or industry wide collective agreements) between any G4Si Group
Company and any Representative Body.

7.6
Group Retirement Benefit Arrangements

7.6.1
Except pursuant to the Plans or pursuant to any State Pension Scheme no G4Si
Group Company is under any obligation or commitment (whether or not written or
unwritten or of an individual or collective nature) to pay, provide or
contribute towards any Relevant Benefit for or in respect of any current or
former employee, director or other officer (or any spouse, child or dependant
thereof) of the G4Si Group Company or any predecessor in business of the G4Si
Group Company.

7.6.2
Copies of the Plan Documents are included in the Data Room and these comprise
all material documents governing the Plans. So far as the Seller is aware, these
documents are complete and accurate.








--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





7.6.3
Wherever required, each Plan has been approved by and/or registered with the
appropriate taxation, social security and supervisory authorities in the
relevant country or state and so far as the Seller is aware there is no ground
on which such approval may cease to apply.

7.6.4
All amounts due to be paid by each G4Si Group Company to or in respect of any
Plan and State Pension Schemes have been paid by the due dates.

7.6.5
Each G4Si Group Company has observed and performed all its obligations in all
material respects under the relevant Plan Documents of any Plan, the
requirements of the relevant supervisory authorities in the relevant country or
state and all applicable laws.

7.6.6
So far as the Seller is aware, any trustees, managers, administrators and any
other person or body with responsibilities relating to any Plan, have observed
and performed all their obligations in all material respects under the relevant
Plan Documents, the requirements of the supervisory authorities in the relevant
country or state and all applicable laws.

7.6.7
Other than G4S International Logistics (UK) Limited, no employer debt or other
withdrawal liability shall be incurred by any G4Si Group Company or any member
of the Purchaser's Group as a consequence of the withdrawal of any G4Si Group
Company from participation in any Plan on or as a result of Closing.

7.6.8
So far as the Seller is aware, there are no actions, suits, claims or complaints
in progress, pending, threatened or anticipated in respect of any of the Plans.

7.6.9
In the UK, no circumstances exist as a result of which any G4Si Group Company
might be issued with a contribution notice under sections 38-51 of the Pensions
Act 2004 and no G4Si Group Company is, or within the last 24 months has been, an
associate of or connected with any person who is an employer in relation to any
defined benefit occupational pension scheme other than the G4S Pension Scheme.

7.6.10
In the Netherlands, subject to the participation in the mandatory industry wide
Pension Fund for the Security Sector ('Pensioenfonds Particuliere Beveiliging')
there is and, so far as the Seller is aware, has not been in the five year
period preceding the date of this Agreement any statutory obligation for any
G4Si Group Company in the Netherlands to participate in any mandatory industry
wide pension fund for any employee or former employee of any G4Si Group Company
in the Netherlands.

8
Legal Compliance

8.1
Licences and consents

8.1.1
Each G4Si Group Company has obtained, holds and maintains all material licences,
permits, consents, registrations and authorisations necessary to conduct the
International Logistics Business (as conducted immediately prior to the
Reorganisation) or necessary to own or operate the assets required to conduct
the International Logistics Business (as conducted immediately prior to the
Reorganisation) (collectively, the “Business Licences”).

8.1.2
Each G4Si Group Company is (and during the three years prior to the date of this
Agreement has been), and the International Logistics Business is operated (and
during








--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------





the three years prior to the date of this Agreement has been operated), in
material compliance with all Business Licences.
8.1.3
In the past three years, no written notification has been received by any member
of the Seller’s Group nor, so far as the Seller is aware, any officer or
employee of any member of the Seller’s Group, that indicates that any Business
Licence is likely to be suspended, modified or revoked or will likely not be
extended, renewed or, where necessary, transferred. So far as the Seller is
aware, no facts or circumstances exist which may result in the termination,
revocation, suspension or modification of any Business Licence or that may
prejudice the extension, renewal or, where necessary, transfer of any Business
Licence.

8.2
Compliance with laws

8.2.1
No G4Si Group Company, nor (so far as the Seller is aware) any of the officers
or employees of any G4Si Group Company (during the course of his duties), has
done or omitted to do anything which amounts to a contravention of any
Applicable Law that has given rise to or is reasonably capable of giving rise to
any fine, penalty or other liability or sanction that is, in any case, material
in the context of the relevant G4Si Group Company.

8.2.2
No member of the Seller’s Group (or a G4Si Group Company) has received any
written notice during the past three years from any court, tribunal, arbitrator,
judicial body, governmental agency or regulatory body with respect to any
alleged or actual violation of, liability under and/or failure to comply with
any Applicable Law concerning any G4Si Group Company, or requiring any G4Si
Group Company and/or the International Logistics Business to take or omit any
action.

8.3
Anti-Corruption Laws

8.3.1
In this paragraph 8.3:

“Prohibited Payment” means any payments of a kind as prohibited by the UK
Bribery Act 2010, if it were made by a British citizen and/or UK incorporated
entity.
8.3.2
No G4Si Group Company nor, so far as the Seller is aware, any (a) of the G4Si
Group Companies’ directors, officers, employees or Associated Persons (whilst
acting in such capacity), nor any person acting on any G4Si Group Company’s
behalf (whilst acting in such capacity) or (b) person providing services to the
G4Si Group (whilst acting in such capacity):

(i)
has engaged (or is engaging) in any activity, practice, conduct or omission that
was (or is) a violation of any applicable Anti-Corruption Laws; and/or

(ii)
has made, offered to make, promised to make or authorised the payment or giving
of, or requested, agreed to receive or accepted, directly or indirectly, any
Prohibited Payment,

and the International Logistics Business’s operations have also not otherwise
involved:
(a)
any activity, practice, conduct or omission that was (or is) in violation of any
applicable Anti-Corruption Laws; or








--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------





(b)
the making, offering, promising, or authorization of, or the giving, requesting
or seeking of, directly or indirectly, any Prohibited Payment.

8.3.3
Where, and to the extent, required to do so by Applicable Law, the G4Si Group
Companies have taken steps to ensure that any person acting on a G4Si Group
Company’s behalf (whilst acting in such capacity) is compliant with any
applicable Anti-Corruption Laws.

8.3.4
The G4Si Group has put in place, and the International Logistics Business is
otherwise subject to, policies and procedures to prevent bribery by its
directors, officers, employees and Associated Persons substantially in
accordance with any applicable statutory or other guidance and generally
accepted industry standards.

8.3.5
No G4Si Group Company, nor any other member of the Seller’s Group (in the latter
case, in respect of the International Logistics Business only) nor, so far as
the Seller is aware, any of their respective directors, officers, employees or
Associated Persons (whilst acting in such capacity and, in the case of
directors, officers, employees or Associated Persons of the Seller’s Group,
whilst acting in respect of the International Logistics Business only), is or
has in the two years prior to the date of this Agreement been subject to, or the
subject of, any civil, criminal or administrative proceedings, warning letters,
notices of violation, penalties, judgments, decisions or consent orders, audits,
external investigations, or self-disclosures in relation to any alleged or
actual violation of applicable Anti-Corruption Laws (“ABAC Actions”). So far as
the Seller is aware, no such ABAC Actions are pending or threatened, nor, so far
as the Seller is aware, are there any facts or circumstances which are
reasonably likely to give rise to any such ABAC Actions.

8.4
Anti-money laundering

8.4.1
The operations of each G4Si Group Company and the International Logistics
Business are, and have in the three years prior to the date of this Agreement
been, conducted in compliance with Applicable Law relating to anti-money
laundering and counter-terrorism (“Money Laundering Laws”).

8.4.2
In the three years prior to the date of this Agreement there have been no formal
investigations, actions, suits or proceedings by or before any court or
governmental agency, authority or body or any arbitrator involving any G4Si
Group Company and/or the International Logistics Business with respect to Money
Laundering Laws (“AML Actions”). So far as the Seller is aware, no such AML
Actions are pending or threatened, nor, so far as the Seller is aware, are there
any facts or circumstances which are reasonably likely to give rise to any such
AML Actions.

8.4.3
The G4Si Group has put in place, and the International Logistics Business is
otherwise subject to, policies and procedures to prevent breaches of Money
Laundering Laws.

8.5
Sanctions

8.5.1
No G4Si Group Company nor the International Logistics Business nor, so far as
the Seller is aware, any of their respective directors, officers or employees:

(i)
is in violation of, or has in the two years prior to the date of this Agreement
violated, any Sanctions;








--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------





(ii)
is, or has been, a Restricted Person;

(iii)
is engaging, or has engaged, in any transaction or conduct that could result in
a G4Si Group Company or any of the G4Si Group Companies’ directors, officers or
employees becoming a Restricted Person; and/or

(iv)
is conducting, or has in the two years prior to the date of this Agreement
conducted, any business dealings or activities with or for the benefit of any
Restricted Person.

8.5.2
No G4Si Group Company nor the International Logistics Business nor, so far as
the Seller is aware, any of the G4Si Group Companies’ directors, officers or
employees is or has in the three years prior to the date of this Agreement been
engaged in or been subject to any litigation, arbitration, settlement,
proceedings (including alternative dispute resolution, criminal and/or
administrative proceedings), or formal investigation by any governmental,
administrative or regulatory body concerning or relating to any alleged or
actual violation of Sanctions and/or transactions or contracts with Restricted
Persons (“Sanctions Actions”). So far as the Seller is aware, no such Sanctions
Actions are pending or threatened, nor, so far as the Seller is aware, are there
any facts or circumstances which are reasonably likely to give rise to any such
Sanctions Actions.

8.5.3
The G4Si Group has in place, and the International Logistics Business is
otherwise subject to, adequate policies, procedures and systems designed to
prevent any violation of applicable Sanctions and/or prevent it (and/or any of
its directors, officers or employees) from being designated and/or listed as a
Restricted Person.

9
Anti-Competitive Agreements and Practices

9.1
So far as the Seller is aware, no G4Si Group Company is or has been a party to
any agreement or concerted practice or involved in any business conduct during
the last six years which infringes, or is otherwise void or unenforceable in
whole or in part pursuant to any anti-trust or similar legislation in any
jurisdiction (including Articles 101 and 102 of the Treaty on the Functioning of
the European Union (formerly Articles 81 and 82 of the EC Treaty) and the
Competition Act 1998) or has, pursuant to any such legislation, given any
undertaking, applied for negative clearance, exemption, guidance or approval,
had an order, notice or direction made against it or received any request for
information or statement of objections from or corresponded with any court,
tribunal or authority, or has received any written complaint alleging
infringement of any such legislation.

9.2
So far as the Seller is aware, no G4Si Group Company is or has been involved in
any business conduct material to the International Logistics Business during the
last six years which infringes any fair trading, dumping, state aid or similar
legislation in any jurisdiction, or has received any written complaint alleging
infringement of any such legislation.

9.3
So far as the Seller is aware, no G4Si Group Company has during the last six
years been in receipt of any state aid within the meaning of Article 107(1) of
the Treaty on the Functioning of the European Union.








--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------





10
Litigation

10.1
Current proceedings

10.1.1
No G4Si Group Company is involved, whether as claimant or defendant or other
party in any claim, legal action, proceeding, suit, litigation, prosecution,
mediation, arbitration or other dispute resolution proceedings (other than as
claimant in the collection of debts arising in the ordinary and usual course of
its business (none of which exceeds £100,000 for uninsured claims and £500,000
for insured claims)) which is material to the business of such G4Si Group
Company.

10.1.2
No G4Si Group Company is the subject of any investigation, inquiry or
enforcement proceedings by any governmental, administrative or regulatory body
which is material to the business of such G4Si Group Company.

10.2
Pending or threatened proceedings

So far as the Seller is aware, no:
10.2.1
such claim, legal action, proceeding, suit, litigation, prosecution,
investigation, mediation, arbitration or other dispute resolution proceedings of
material importance to the G4Si Group; and

10.2.2
no such investigation, inquiry, enforcement proceedings or process by any
governmental, administrative or regulatory body of material importance to the
G4Si Group,

in each case, is pending or threatened by or against any G4Si Group Company.
11
Insurance

11.1
Particulars of insurances

Summary particulars and/or copies of the Target Group Insurance Policies
material to the business of the G4Si Group are disclosed in the Data Room.
11.2
Details of policies

In respect of the insurances referred to in paragraph 11.1 and Seller’s Group
Insurance Policies that the G4Si Group Companies benefit from:
11.2.1
all premiums have been duly paid to date;

11.2.2
so far as the Seller is aware, each of them is in full force and effect;

11.2.3
so far as the Seller is aware, no insurer is likely to be entitled to avoid
liability under such insurances; and

11.2.4
the G4Si Group Companies have not received any written notification that such
insurances are not valid or enforceable.

11.3
Insurance Claims

In respect of the insurances referred to in paragraph 11.1 and Seller’s Group
Insurance Policies that the G4Si Group Companies benefit from:
11.3.1
details of all insurance claims in excess of £500,000 made during the past two
years are contained in the Data Room; and








--------------------------------------------------------------------------------

16

--------------------------------------------------------------------------------





11.3.2
no insurance claim in excess of £500,000 is outstanding.

12
Tax

12.1
Returns, Information and Clearances

All material returns, computations, notices, accounts, statements, assessments,
registrations and information which are or have been required to be made or
given by each G4Si Group Company for any Taxation purpose: (i) have been made or
given within the requisite periods to a material extent and on a proper basis
and are up-to-date and in all material respects correct; and (ii) none of them
is, or so far as the Seller is aware is likely to be, the subject of any
material dispute with or investigation by any Tax Authority.
12.2
Taxation Liabilities

12.2.1
Without prejudice to any liability which may arise under the Tax Indemnity, each
G4Si Group Company has duly and punctually paid all Taxation which it has become
liable to pay to a material extent.

12.2.2
There are set out in the Disclosure Letter full particulars of any arrangements
under which Taxation may be paid by or on behalf of any G4Si Group Company on a
group or instalment basis.

12.2.3
In the two years before the date of this Agreement, no G4Si Group Company has
paid, or been liable to pay, any material penalty, fine or default surcharge in
connection with any Taxation.

12.2.4
In the three years before the date of this Agreement, no G4Si Group Company has
been subject to any material dispute or non-routine enquiry, visit, audit or
investigation by any Tax Authority.

12.3
Company residence

Each G4Si Group Company has been resident for Taxation purposes in its place of
incorporation and nowhere else at all times since its incorporation. No G4Si
Group Company has been liable to pay Taxation on its net income, profit or gains
to any Tax Authority outside its jurisdiction of incorporation.
12.4
VAT

12.4.1
Each G4Si Group Company has complied materially with all statutory requirements,
orders, provisions, directions or conditions relating to VAT.

12.4.2
Each G4Si Group Company has not at any time been a member of a group
registration for VAT purposes (other than a group registration all of the other
members of which were G4Si Group Companies).

12.5
Groups

There are set out in the Data Room particulars of all arrangements or agreements
relating to Tax Relief to which a G4Si Group Company is a party and in respect
of which a payment may need to be made following Closing. The Disclosure Letter
contains full particulars of: (i) all groups and consolidated groups for Tax
purposes and fiscal unities of which any G4Si Group Company is, or has within
the last three years been, a member; and (ii) any arrangements







--------------------------------------------------------------------------------

17

--------------------------------------------------------------------------------





for the payment of group Tax liabilities to which any G4Si Group Company is, or
has within the last three years been, a member.
12.6
Transfer pricing and balancing payments

So far as the Seller is aware, all material related party transactions were
entered into by each G4Si Group Company on arm’s length terms. There are set out
in the Data Room particulars of all arrangements or agreements relating to the
making of balancing payments in respect of which a payment may need to be made
following Closing.
12.7
Transfer Taxes

There are set out in the Data Room full particulars of all transactions effected
within three years prior to the date of this Agreement for which a G4Si Group
Company has made a claim for relief from transfer taxes.
12.8
Deductions and withholdings

So far as the Seller is aware, each G4Si Group Company has within the period of
three years prior to the date of this Agreement made all deductions,
withholdings and retentions of or on account of Taxation (including for the
avoidance of doubt PAYE and social security contributions) as it was or is
obliged by law to make and has accounted, or will account, for all such amounts
to the relevant Tax Authority, in each case within applicable time limits.
12.9
Tax avoidance

So far as the Seller is aware, no G4Si Group Company has been a party to any
transaction, scheme or arrangement with the main purpose of avoiding or evading
Tax.
12.10
Special Tax arrangements

Within the period of three years prior to the date of this Agreement, the amount
of Taxation chargeable on any G4Si Group Company during the statutory limitation
period in each relevant jurisdiction has not been affected to any material
extent by any concession, agreement or formal or informal arrangement with any
Tax Authority (not being a concession, agreement or arrangement available to
companies generally).
12.11
Tax documentation

12.11.1
So far as the Seller is aware, all records which any G4Si Group Company is
required to keep for Taxation purposes have been kept for the requisite periods.

12.11.2
So far as the Seller is aware, all documents forming part of the title to any
asset of any G4Si Group Company have been duly stamped (for the purposes of UK
stamp duty), to the extent that it is reasonably likely to become necessary for
that G4Si Group Company to procure the stamping of any such document.

13
Important business issues since the Carve-out Accounts Date

Since the Carve-out Accounts Date except as provided for in the Reorganisation
Steps Plan:
13.1.1
there has been no material adverse change in the financial or trading position
or the prospects of any G4Si Group Company (other than a change affecting or
likely to affect all companies carrying on a similar business or conducting
business in the jurisdiction in which the relevant G4Si Group Company carries on
its business);








--------------------------------------------------------------------------------

18

--------------------------------------------------------------------------------





13.1.2
each G4Si Group Company has conducted its business as a going concern in the
ordinary and usual course;

13.1.3
no G4Si Group Company has declared, made or paid any dividend or other
distribution to its members other than a dividend or distribution to another
G4Si Group Company; and

13.1.4
no G4Si Group Company has issued or agreed to issue any share or loan capital.

14
General

14.1
Authority and capacity

14.1.1
The Seller and each of the G4Si Group Companies is validly existing and is a
company duly incorporated under the law of its jurisdiction of incorporation.

14.1.2
The Seller has the legal right and full power and authority to enter into and
perform this Agreement and the other Transaction Documents to be executed by it
and has taken all action necessary to authorise such execution and delivery and
the performance of such obligations.

14.1.3
The documents referred to in paragraph 14.1.2 will, when executed, constitute
valid and binding obligations on the Relevant Seller, in accordance with their
respective terms.

14.1.4
The Seller has taken all corporate action required by it to authorise it to
enter into and to perform this Agreement and the other Transaction Documents to
be executed by it.

15
Insolvency etc.

15.1
Insolvency

15.1.1
No G4Si Group Company or member of the Seller’s Group which is transferring
assets (including securities) to the Purchaser or any G4Si Group Company as part
of the Transaction (each a “Selling Entity”):

(i)
is insolvent under the laws of its jurisdiction of incorporation;

(ii)
is or is deemed to be unable to pay its debts as they fall due; or

(iii)
has stopped payment or suspended payment of its debts due to impending
insolvency.

15.1.2
There are no proceedings in relation to any compromise or arrangement with
creditors or any winding up, bankruptcy or other insolvency proceedings
concerning any G4Si Group Company.

15.1.3
No steps have been taken to enforce any security over any assets of any G4Si
Group Company.

15.1.4
No order has been made, no resolution has been passed and no petition has been
presented or meeting convened for or in relation to the winding up of any G4Si
Group Company or Selling Entity, or for the appointment of any administrator,
receiver (including administrative receiver) or liquidator (provisional or
otherwise) over the








--------------------------------------------------------------------------------

19

--------------------------------------------------------------------------------





whole or any part of the property, assets and/or undertaking of any G4Si Group
Company or Selling Entity.
15.1.5
In respect of any G4Si Group Company or Selling Entity, no moratorium has been
sought or granted under any applicable insolvency legislation, no voluntary
arrangement has been proposed or approved under any applicable insolvency
legislation and no compromise or arrangement has been proposed to, or proposed,
approved, agreed to or sanctioned by, all of, or an entire class of, its
creditors.

16
Social matters

In this paragraph 16:
“Human Rights” means the rights inherent to all human beings as enshrined in the
UN Universal Declaration of Human Rights, the Covenants under the International
Bill of Human Rights, and any other Applicable Law otherwise concerning human
rights, including the European Charter on Human Rights, the European Convention
on Human Rights, the UK Human Rights Act 1998, the UK Modern Slavery Act 2015
and International Labour Organization conventions.
16.1.1
So far as the Seller is aware, each of:

(i)
the G4Si Group Companies and the International Logistics Business is operated,
and during the two years prior to the date of this Agreement has been operated,
in material compliance with all Applicable Laws concerning Human Rights; and

(ii)
the G4Si Group Companies’ respective directors, employees, agents,
representatives and contractors are, and during the two years prior to the date
of this Agreement have been, in material compliance with all Applicable Laws
concerning Human Rights.

16.1.2
So far as the Seller is aware, the G4Si Group Companies and the International
Logistics Business are, and have for the last two years been operated, in
material compliance with the standards and principles concerning Human Rights as
set out in the UN Universal Declaration of Human Rights, the Covenants under the
International Bill of Human Rights, the European Charter on Human Rights, the
European Convention on Human Rights and the International Labour Organization
conventions.

16.1.3
No G4Si Group Company, nor the International Logistics Business nor, so far as
the Seller is aware, any officer, agent or employee of any G4Si Group Company is
(or has in the two years prior to the date of this Agreement been) subject to,
or the subject of, any prosecution, litigation, arbitration, investigation,
action, proceedings or settlement of any proceedings concerning Human Rights
(“Human Rights Actions”) and, so far as the Seller is aware, there are no facts
or circumstances which are reasonably likely to give rise to any such Human
Rights Actions.

16.1.4
The G4Si Group and the International Logistics Business have put in place, or
are otherwise subject to, adequate policies, procedures and systems designed to:
(a) prevent any material violation of Applicable Laws concerning Human Rights
and/or worker and/or employee protection and/or welfare; and (b) facilitate and
permit employee and/or worker whistleblowing.








--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------





16.1.5
So far as the Seller is aware, no G4Si Group Company nor the International
Logistics Business nor, so far as the Seller is aware, any of the G4Si Group
Companies’ directors, employees, agents, representatives, contractors or
sub-contractors (in all cases whilst acting in connection with the activities
and operations of the International Logistics Business and/or any G4Si Group
Company) has in the two years prior to the date of this Agreement engaged or is
engaging in any activity, practice or conduct that involves or is connected to:

(i)
persons being held in slavery or servitude;

(ii)
persons being required to perform forced, compulsory or indentured labour;

(iii)
persons having passports confiscated and/or being restricted from travelling;
and/or

(iv)
human trafficking.

16.1.6
So far as the Seller is aware, none of the matters referred to in the Council on
Ethics for the Norwegian Government Pension Fund Global’s public statement of 14
November 2019 concerning human rights issues and migrant worker practices
associated with the Seller’s Group directly or indirectly concern or relate to
any activities undertaken by the International Logistics Business or any G4Si
Group Company (or, so far as the Seller is aware, any officer, director,
employee, worker agent or contractor of any G4Si Group Company).

17
Environmental matters

In this paragraph 17:
“Environment” means any or all of the following media: air (including air within
any building or other natural or man-made structure whether above or below
ground), water (including surface waters, underground waters, groundwater,
coastal and inland waters and water within any natural or manmade structure),
land (including land under water, surface land and subsurface land), climate,
flora, fauna, ecosystems and man;
“Environmental Law” means any Applicable Laws, statutory guidance, codes of
practice (having the force of law) and notices under legislation concerning the
protection of the Environment, the health, safety and welfare of persons in the
workplace (or in the course of their work) or the generation, manufacture,
transportation, storage, treatment, or disposal, import, export, supply,
distribution or other handling of any substance or waste which is capable of
causing harm or damage to the Environment (in all cases, from time to time in
effect);
“Environmental Licence” means any permit, licence, authorisation, registration,
certificate, permission, accreditation, consent, exemption or other approval
required under or in relation to any Environmental Law; and
“Remedial Action” means any material work or action limiting, mitigating,
remediating, preventing, removing, ameliorating or containing the presence or
effect of any contaminating substance (including any controlled, clinical,
special or hazardous waste, any polluting, toxic, dangerous or radioactive
substance, or any other similar substance capable of causing harm to the
Environment) in or on the Environment.







--------------------------------------------------------------------------------

21

--------------------------------------------------------------------------------





17.1.1
Each G4Si Group Company is (and during the two years prior to the date of this
Agreement has been), and the International Logistics Business is operated (and
during the two years prior to the date of this Agreement has been operated), in
material compliance with all applicable Environmental Laws.

17.1.2
Each G4Si Group Company has obtained all material Environmental Licences
necessary to conduct the International Logistics Business (as conducted
immediately prior to the Reorganisation) or necessary to own or operate the
assets required to conduct the International Logistics Business (as conducted
immediately prior to the Reorganisation) (collectively, the “Group Environmental
Licences”) and, so far as the Seller is aware, no facts or circumstances exist
(including the arrangements contemplated by this Agreement) which may result in
the termination, revocation or suspension of any Group Environmental Licence.

17.1.3
No G4Si Group Company is involved in any claim, legal action, proceeding, suit,
litigation, prosecution, mediation, arbitration or other dispute resolution
proceedings concerning any Environmental Law or any Environmental Licence which
is material to the business of the G4Si Group (“Environmental Actions”) and, so
far as the Seller is aware, no Environmental Actions are pending or threatened
against a G4Si Group Company.

17.1.4
No G4Si Group Company is responsible (wholly or in part) for any Remedial Action
in relation to any property or part thereof now or previously owned, leased,
occupied, used or controlled by any G4Si Group Company (including the
Properties), where such Remedial Action is material in the context of that G4Si
Group Company.








--------------------------------------------------------------------------------

22

--------------------------------------------------------------------------------





Schedule 10    
Warranties given by the Purchaser under Clause 7.3
1
Authority and Capacity

1.1
Incorporation

The Purchaser is validly existing and is a company duly incorporated under the
law of its jurisdiction of incorporation.
1.2
Authority to enter into Transaction Documents

1.2.1
The Purchaser has the legal right and full power and authority to enter into and
perform this Agreement and the other Transaction Documents to be executed by it.

1.2.2
The documents referred to in paragraph 1.2.1 will, when executed, constitute
valid and binding obligations on the Purchaser in accordance with their
respective terms.

1.3
Authorisation

The Purchaser has taken all corporate action required by it to authorise it to
enter into and perform this Agreement and the other Transaction Documents to be
executed by it.
2
Financing

At the relevant time for payment, the Purchaser will be able to pay the Purchase
Price.
3
Insolvency etc.

3.1.1
The Purchaser is not insolvent or unable to pay its debts as they fall due.

3.1.2
There are no proceedings in relation to any compromise or arrangement with
creditors or any winding up, bankruptcy or other insolvency proceedings
concerning any member of the Purchaser’s Group which may adversely affect the
ability of the Purchaser to comply with the Transaction Documents and, so far as
the Purchaser is aware, no events have occurred which, under Applicable Laws,
would justify such proceedings.

3.1.3
So far as the Purchaser is aware, no steps have been taken to enforce any
security over any assets of any member of the Purchaser’s Group which may
adversely affect the ability of the Purchaser to comply with the Transaction
Documents and no event has occurred to give the right to enforce such security.














--------------------------------------------------------------------------------

23